 



Exhibit 10.2
AGREEMENT
between
Fiserv Solutions, Inc.
255 Fiserv Drive
Brookfield, WI 53045-5815
and
United Bankshares, Inc.
500 Virginia Street
Charleston, WV 25392
Date: January 1, 2005
Proprietary and Confidential
(FISERV LOGO) [j1771601j1771601.gif]

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
AGREEMENT dated as of January 1, 2005 (“Agreement”) between Fiserv Solutions,
Inc., a Wisconsin corporation (“Fiserv”), and United Bankshares, Inc.,
(“Client”).
 
Fiserv and Client hereby agree as follows:

1.   Term. The initial term of this Agreement shall end 7 years following the
date written above (“Effective Date”). Unless written notice of non-renewal is
provided by either party at least 365 days prior to expiration of the initial
term or any renewal term, this Agreement shall automatically renew for an
additional term of one year.

2.   Services.

  (a)   Services Generally. Fiserv, itself and through its affiliates, agrees to
provide Client, and Client agrees to obtain from Fiserv services (“Services”)
and products (“Products”) (collectively, “Fiserv Services”) described in the
attached Exhibits:         Exhibit A – Account Processing Services        
Exhibit B – Materials Purchased Through Fiserv         Exhibit C – Software
Products         Exhibit D – E-Commerce Services         Exhibit E – Development
Services         Exhibit F – Item Processing Services         The Exhibits set
forth specific terms and conditions applicable to the Services and/or Products,
and, where applicable, the Fiserv affiliate so performing. Client may select
additional services and products from time to time by incorporating an
appropriate Exhibit to this Agreement.     (b)   Implementation Services. Fiserv
will provide services (i) to convert Client’s existing applicable data and/or
information to the Fiserv Services; and/or (ii) to implement the Fiserv
Services. These activities are referred to as “Implementation Services”. Client
agrees to cooperate with Fiserv in connection with Fiserv’s provision of
Implementation Services and to provide all necessary information and assistance
to facilitate the conversion and/or implementation. Client is responsible for
all out-of-pocket expenses associated with Implementation Services. Fiserv will
provide Implementation Services as required in connection with Fiserv Services.
    (c)   Training Services. Fiserv shall provide training, training aids, user
manuals, and other documentation for Client’s use as Fiserv finds necessary to
enable Client personnel to become familiar with Fiserv Services. If requested by
Client, classroom training in the use and operation of Fiserv Services will be
provided at a training facility designated by Fiserv. All such training aids and
manuals remain Fiserv’s property.

3.   Fees for Fiserv Services.

  (a)   General. Client agrees to pay Fiserv:

  (i)   all fixed fees for the current month applicable to each Service and/or
Product;     (ii)   all other fees calculable up to the date of invoice    
(iii)   out of pocket charges for the month payable by Fiserv for the account of
Client; and     (iv)   taxes (as defined below) thereon (collectively, “Fees”).

Fiserv shall timely reconcile Fees paid by Client for the Fiserv Services for
the month and the fees and charges actually due Fiserv based on Client’s actual
use of Fiserv Services for such month. Fiserv shall either issue a credit to
Client or provide Client with an invoice for any additional fees or other
charges owed. Fiserv may change the amount of Fees billed to reflect appropriate
changes in actual use of Fiserv Services. Fees may be increased from time to
time as set forth in the Exhibits. Fiserv agrees to hold the rates for SourceOne
variable services currently being used for the term of the agreement and for
those not used for a period of three years from the Effective Date of the
Agreement; except, however, for any service provided by a third party. Such
service rates may be increased upon any increase by the third party. Upon
notification to and acceptance by Client, Fiserv may increase its fees in excess
of amounts listed in the Exhibits in the event that Fiserv implements Major
System Enhancements (“Major System Enhancement” defined as any required change
that would increase the Fixed Monthly Fee by 20 percent for all Fiserv clients)
to comply with changes in law, government regulation, or industry practices.

Page 2 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (b)   Additional Charges. Fees for out-of-pocket expenses, such as telephone,
microfiche, courier, and other charges incurred by Fiserv for goods or services
obtained by Fiserv on Client’s behalf shall be billed to Client at cost plus the
applicable Fiserv administrative fee as set forth in the Exhibits. Such
out-of-pocket expenses may be changed from time to time upon notification of a
fee change from a vendor/provider. The Fees do not include, and Client shall be
responsible for, furnishing transportation or transmission of information
between Fiserv’s service center(s), Client’s site(s), and any applicable
clearinghouse, regulatory agency, or Federal Reserve Bank.     (c)   Taxes.
Fiserv shall add to each invoice any sales, use, excise, value added, and other
taxes and duties however designated that are levied by any taxing authority
relating to the Fiserv Services (“Taxes”). In no event shall “Taxes” include
taxes based upon Fiserv’s net income.     (d)   Payment Terms. Fees for Fiserv
Services are due and payable monthly via ACH draft. The invoice shall be mailed
by the 10th day of each month to be received by Client no later than the 15th
day of each month and will contain:

  (i)   all fixed fees for the current month applicable to each Service and/or
Product;     (ii)   all other fees calculable up to the date of invoice; and    
(iii)   sales or other taxes thereon.

Detail supporting charges appearing on the invoice will be provided within
15 days at client’s request. On the last business day prior to the end of each
month, Fiserv shall initiate a draft from a demand deposit account designated by
Client in the total amount due on all Fiserv invoices to Client produced that
month. Client shall have 60 days from the date of invoice to notify Fiserv of a
disputed amount, and Fiserv shall have 30 days from receipt of such notification
to provide a response. *

4.   Access to Fiserv Services.

  (a)   Procedures. Client agrees to comply with applicable regulatory
requirements and operating and access procedures for use of Services established
by Fiserv.     (b)   Changes. Fiserv continually reviews and modifies Fiserv
systems used in the delivery of Services (the “Fiserv System”) to improve
service and comply with government regulations, if any, applicable to the data
and information utilized in providing Services. Fiserv reserves the right to
make changes in Services, including but not limited to operating procedures,
type of equipment or software resident at, and the location of Fiserv’s service
center(s). Fiserv will notify Client of any material change that affects
Client’s normal operating procedures, reporting, or service costs prior to
implementation of such change. *     (c)   Communications Lines. Fiserv shall
order the installation of appropriate communication lines and equipment to
facilitate Client’s access to Services. Client understands and agrees to pay
charges relating to the installation and use of such lines and equipment as set
forth in the Exhibits.     (d)   Terminals and Related Equipment. Client shall
obtain necessary and sufficient terminals and other equipment, approved by
Fiserv and compatible with the Fiserv System, to transmit and receive data and
information between Client’s location(s), Fiserv’s service center(s), and/or
other necessary location(s). Fiserv and Client may mutually agree to change the
type(s) of terminal and equipment used by Client.

5. Client Obligations.

  (a)   Input. Client shall be solely responsible for the input, transmission,
or delivery to and from Fiserv of all information and data required by Fiserv to
perform Services unless Client has retained Fiserv to handle such
responsibilities, as specifically set forth in the Exhibits. The information and
data shall be provided in a format and manner approved by Fiserv. Client will
provide at its own expense or procure from Fiserv all equipment, computer
software, communication lines, and interface devices required to access the
Fiserv System. If Client has elected to provide such items itself, Fiserv shall
provide Client with a list of compatible certified equipment and software;
Client agrees to pay Fiserv’s standard fee for recertification of the Fiserv
System resulting from the purchase of equipment or software not previously
certified by Fiserv.     (b)   Client Personnel. Client shall designate
appropriate Client personnel for training in the use of the Fiserv System, shall
supply Fiserv with reasonable access to Client’s site during normal business
hours for Implementation Services and shall cooperate with Fiserv personnel in
their performance of Services.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 3 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (c)   Use of Fiserv System. Client shall (i) comply with any operating
instructions on the use of the Fiserv System provided by Fiserv; (ii) review all
reports furnished by Fiserv for accuracy; and (iii) work with Fiserv to
reconcile any out of balance conditions or discrepancies. Client shall determine
and be responsible for the authenticity and accuracy of all information and data
submitted to Fiserv.     (d)   Client’s Systems. Client shall be responsible for
ensuring that its systems are Year 2000 compliant and otherwise capable of
passing and/or accepting data from and/or to the Fiserv System.

6.   Ownership and Confidentiality.

  (a)   Definition.

  (i)   Client Information. “Client Information” means: (A) confidential plans,
customer lists, information, and other proprietary material of Client that is
marked with a restrictive legend, or if not so marked with such legend or is
disclosed orally, is identified as confidential at the time of disclosure (and
written confirmation thereof is promptly provided to Fiserv); and (B) any
information and data concerning the business and financial records of Client’s
customers prepared by or for Fiserv, or used in any way by Fiserv in connection
with the provision of Fiserv Services (whether or not any such information is
marked with a restrictive legend).     (ii)   Fiserv Information. “Fiserv
Information” means: (A) confidential plans, information, research, development,
trade secrets, business affairs (including that of any Fiserv client, supplier,
or affiliate), and other proprietary material of Fiserv that is marked with a
restrictive legend, or if not so marked with such legend or is disclosed orally,
is identified as confidential at the time of disclosure (and written
confirmation thereof is promptly provided to Client); and (B) Fiserv’s
proprietary computer programs, including custom software modifications, software
documentation and training aids, and all data, code, techniques, algorithms,
methods, logic, architecture, and designs embodied or incorporated therein
(whether or not any such information is marked with a restrictive legend).    
(iii)   Information. “Information” means Client Information and Fiserv
Information. No obligation of confidentiality applies to any Information that
the receiving party (“Recipient”) (A) already possesses without obligation of
confidentiality; (B) develops independently; or (C) rightfully receives without
obligation of confidentiality from a third party. No obligation of
confidentiality applies to any Information that is, or becomes, publicly
available without breach of this Agreement.

  (b)   Obligations. Recipient agrees to hold as confidential all Information it
receives from the disclosing party (“Discloser”). All Information shall remain
the property of Discloser or its suppliers and licensors. Information will be
returned to Discloser at the termination or expiration of this Agreement. Fiserv
specifically agrees that it will not use any non-public personal information
about Client’s customers in any manner prohibited by Title V of the
Gramm-Leach-Bliley Act. Recipient will use the same care and discretion to avoid
disclosure of Information as it uses with its own similar information that it
does not wish disclosed, but in no event less than a reasonable standard of
care. Recipient may only use Information in accordance with the purpose of this
Agreement. Recipient may disclose Information to (i) employees and employees of
affiliates who have a need to know; and (ii) any other party with Discloser’s
written consent. Before disclosure to any of the above parties, Recipient will
have a written agreement with such party sufficient to require that party to
treat Information in accordance with this Agreement. Recipient may disclose
Information to the extent required by law. However, Recipient agrees to give
Discloser prompt notice so that it may seek a protective order. Not withstanding
anything to the contrary in this Section 6 (b), Client may share output files,
formats, and layouts for which development fees were paid to Fiserv through the
development process defined in Exhibit E with third parties without the prior
written consent of Fiserv. The provisions of this sub-section survive any
termination or expiration of this Agreement.     (c)   Residuals. Nothing
contained in this Agreement shall restrict Recipient from the use of any ideas,
concepts, know-how, or techniques contained in Information that are related to
Recipient’s business activities (“Residuals”), provided that in so doing,
Recipient does not breach its obligations under this Section. However, this does
not give Recipient the right to disclose the Residuals except as set forth
elsewhere in this Agreement.     (d)   Fiserv System. The Fiserv System contains
information and computer software that are proprietary and confidential
information of Fiserv, its suppliers, and licensors. Client agrees not to
attempt to circumvent the devices employed by Fiserv to prevent unauthorized
access thereto, including, but not limited to, alterations, decompiling,
disassembling, modifications, and reverse engineering thereof.     (e)  
Information Security. Fiserv shall implement and maintain appropriate measures
designed to meet the objectives of the guidelines establishing standards for
safeguarding nonpublic personal information about Client’s customers as adopted
by any federal financial regulatory agency having authority over Client’s and
consumer affairs. These measures will include taking appropriate actions to
address incidents of unauthorized access to Client’s sensitive customer and
consumer information, including notification to Client as soon as possible of
any such incident.

Page 4 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (f)   Confidentiality of this Agreement. Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement, without
disclosure to third parties.

7.   Regulatory Agencies, Regulations and Legal Requirements.

  (a)   Client Files. Records maintained and produced for Client (“Client
Files”) may be subject to examination by such Federal, State, or other
governmental regulatory agencies as may have jurisdiction over Client’s business
to the same extent as such records would be subject if maintained by Client on
its own premises. Client agrees that Fiserv is authorized to give all reports,
summaries, or information contained in or derived from the data or information
in Fiserv’s possession relating to Client when formally requested to do so by an
authorized regulatory or government agency. Fiserv will notify Client in such
instance unless prohibited by court order or other governing body.     (b)  
Compliance with Regulatory Requirements. Client agrees to comply with applicable
regulatory and legal requirements, including without limitation:

  (i)        submitting a copy of this Agreement to the appropriate regulatory
agencies prior to the date Services commence or anytime as required by the
appropriate regulatory agency;     (ii)        providing adequate notice to the
appropriate regulatory agencies of the termination of this Agreement or any
material changes in Services;     (iii)        retaining records of its accounts
as required by regulatory authorities;     (iv)        obtaining and
maintaining, at its own expense, any Fidelity Bond required by any regulatory or
governmental agency; and     (v)        maintaining, at its own expense, such
casualty and business interruption insurance coverage for loss of records from
fire, disaster, or other causes, and taking such precautions regarding the same,
as may be required by regulatory authorities.

8.   Warranties.

  (a)   Fiserv Warranties. Fiserv represents and warrants that:

  (i)        (A) Services will conform to the specifications set forth in the
Exhibits and documentation; (B) Fiserv will perform Client’s work accurately
provided that Client supplies accurate data and information, and follows the
procedures described in all Fiserv documentation, notices, and advices;
(C) Fiserv personnel will exercise due care in provision of Services; (D) the
Fiserv System will comply in all material respects with all applicable Federal
regulations governing Services; and (E) the Fiserv System is Year 2000
compliant. In the event of an error or other default caused by Fiserv personnel,
systems, or equipment, Fiserv shall correct the data or information and/or
reprocess the affected item or report at no additional cost to Client. Client
agrees to supply Fiserv with a written request for correction of the error
within 10 days after Client’s receipt of the work containing the error. Work
reprocessed due to errors in data supplied by Client, on Client’s behalf by a
third party, or by Client’s failure to follow procedures set forth by Fiserv
shall be billed to Client at Fiserv’s then current time and material rates; and
    (ii)        It owns or has a license to furnish all equipment or software
comprising the Fiserv System. Fiserv shall indemnify Client and hold it harmless
against any claim or action that alleges that the Fiserv System use infringes a
United States patent, copyright, or other proprietary right of a third party.
Client agrees to notify Fiserv promptly of any such claim and grants Fiserv the
sole right to control the defense and disposition of all such claims. Client
shall provide Fiserv with reasonable cooperation and assistance in the defense
of any such claim.

THE WARRANTIES STATED HEREIN ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV. FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL LIABILITIES
OR OBLIGATIONS OF FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE
DELIVERY, USE, OR PERFORMANCE OF FISERV SERVICES.

  (b)   Client Warranties. Client represents and warrants that: (i) no
contractual obligations exist that would prevent Client from entering into this
Agreement; (ii) it has complied with all applicable regulatory requirements; and
(iii) it has requisite authority to execute, deliver, and perform this
Agreement. Client shall indemnify and hold harmless Fiserv, its officers,
directors, employees, and affiliates against any claims or actions arising out
of (iv) the use by Client of the Fiserv System in a manner other than that
provided in this Agreement; and (v) any and all claims by third parties through
Client arising out of the performance and non-performance of Fiserv Services by
Fiserv, provided that the indemnity listed in clause (v) hereof shall not
preclude Client’s recovery of direct damages pursuant to the terms and subject
to the limitations of this Agreement.

Page 5 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

9.   Limitation of Liability.

  (a)   General. IN NO EVENT SHALL FISERV BE LIABLE FOR LOSS OF GOODWILL, OR FOR
SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES ARISING FROM CLIENT’S
USE OF FISERV SERVICES, OR FISERV’S SUPPLY OF EQUIPMENT OR SOFTWARE, REGARDLESS
OF WHETHER SUCH CLAIM ARISES IN TORT OR IN CONTRACT. CLIENT MAY NOT ASSERT ANY
CLAIM AGAINST FISERV MORE THAN 2 YEARS AFTER SUCH CLAIM ACCRUED. FISERV’S
AGGREGATE LIABILITY FOR ANY AND ALL CAUSES OF ACTION RELATING TO THIS AGREEMENT
SHALL BE LIMITED TO * PRECEDING THE DATE THE CLAIM ACCRUED. *     (b)   Lost
Records. If Client’s records or other data submitted for processing are lost or
damaged as a result of any failure by Fiserv, its employees, or agents to
exercise reasonable care to prevent such loss or damage, Fiserv’s liability on
account of such loss or damages shall not exceed the reasonable cost of
reproducing such records or data from exact duplicates thereof in Client’s
possession.

10.   Disaster Recovery.

  (a)   General. Fiserv maintains a disaster recovery plan (“Disaster Recovery
Plan”) for each Service provided by Fiserv as outlined in the Disaster Recovery
Plan. A “Disaster” shall mean any unplanned interruption of the operations of or
inaccessibility to Fiserv’s service center in which Fiserv, using reasonable
judgment, requires relocation of processing to a recovery location. Fiserv shall
notify Client as soon as possible after Fiserv deems a service outage to be a
Disaster. Fiserv shall move the processing of Client’s standard services to a
recovery location as expeditiously as possible and shall coordinate the cut-over
to back-up telecommunication facilities with the appropriate carriers. Client
shall maintain adequate records of all transactions during the period of service
interruption and shall have personnel available to assist Fiserv in implementing
the switchover to the recovery location. During a Disaster, optional or
on-request services shall be provided by Fiserv only to the extent adequate
capacity exists at the recovery location and only after stabilizing the
provision of base services. *     (b)   Communications. Fiserv shall work with
Client to establish a plan for alternative communications in the event of a
Disaster.     (c)   Disaster Recovery Test. Fiserv shall test the Disaster
Recovery Plan annually. Client agrees to participate in and assist Fiserv with
such test, if requested by Fiserv. Upon Client’s request, test results will be
made available to Client’s management, regulators, auditors, and insurance
underwriters.     (d)   Client Plans. Fiserv agrees to release information
necessary to allow Client’s development of a disaster recovery plan that
operates in concert with the Disaster Recovery Plan. Fiserv agrees to cooperate
with Client in the development and testing of Client’s disaster recovery plan,
at Client’s expense.     (e)   No Warranty. Client understands and agrees that
the Disaster Recovery Plan is designed to minimize, but not eliminate, risks
associated with a Disaster affecting Fiserv’s service center(s). Fiserv does not
warrant that Fiserv Services will be uninterrupted or error free in the event of
a Disaster; no performance standards shall be applicable for the duration of a
Disaster. Client maintains responsibility for adopting a disaster recovery plan
relating to disasters affecting Client’s facilities and for securing business
interruption insurance or other insurance necessary for Client’s protection.

11.   Termination.

  (a)   Material Breach. Except as provided elsewhere in this Section 11, either
party may terminate this Agreement in the event of a material breach by the
other party not cured within 90 days following written notice stating, with
particularity and in reasonable detail, the nature of the claimed breach.    
(b)   Failure to Pay. In the event any invoice remains unpaid by Client 30 days
after due, or Client deconverts any Core Services data from the Fiserv System
without prior written consent of Fiserv, Fiserv, at its sole option, may
terminate this Agreement and/or Client’s access to and use of Fiserv Services.
However, Fiserv may not exercise its right to terminate the Agreement and/or
Client’s access to and use of the Fiserv Services unless and until Fiserv has
sent written notice to Client’s President that the invoice remains unpaid and
the invoice is not paid in full within ten (10) days of receipt of such notice.
Any invoice submitted by Fiserv shall be deemed correct unless Client provides
written notice to Fiserv within 45 days of the invoice date specifying the
nature of the disagreement.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 6 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (c)   Remedies. Remedies contained in this Section 11 are cumulative and are
in addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.     (d)   Defaults. If Client:

  (i)   defaults in the payment of any sum of money due and fails to remedy such
breach as set forth in Section 11(b);     (ii)   breaches this Agreement in any
material respect or otherwise defaults in any material respect in the
performance of any of its obligations and fails to cure such breach as set forth
in Section 11(a); or     (iii)   commits an act of bankruptcy or becomes the
subject of any proceeding under the Bankruptcy Code or becomes insolvent or if
any substantial part of Client’s property becomes subject to any levy, seizure,
assignment, application, or sale for or by any creditor or governmental agency;

then, in any such event, Fiserv may, upon written notice, terminate this
Agreement and be entitled to recover from Client as liquidated damages an amount
equal to the present value of all payments remaining to be made hereunder for
the remainder of the initial term or any renewal term of this Agreement. For
purposes of the preceding sentence, present value shall be computed using the
“prime” rate (as published in The Wall Street Journal) in effect at the date of
termination and “all payments remaining to be made” shall be calculated based on
the average bills for the 3 months immediately preceding the date of termination
for services provided by Fiserv, exclusive of pass through costs as part of
Client billing. Client agrees to reimburse Fiserv for any expenses Fiserv may
incur, including reasonable attorneys’ fees, in taking any of the foregoing
actions.

  (e)   Convenience. Client may terminate this Agreement by paying a termination
fee based on the remaining unused term of this Agreement, the amount to be
determined by multiplying the average of Client’s three most recent invoices for
each Fiserv Service received by Client *, plus any unamortized conversion fees
or third party costs existing on Fiserv’s books on the date of termination.
Client understands and agrees that Fiserv losses incurred as a result of early
termination of the Agreement would be difficult or impossible to calculate as of
the effective date of termination since they will vary based on, among other
things, the number of clients using the Fiserv System on the date the Agreement
terminates. Accordingly, the amount set forth in the first sentence of this
subsection represents Client’s agreement to pay and Fiserv’s agreement to accept
as liquidated damages (and not as a penalty) such amount for any such Client
termination.     (f)   Merger. In the event of a merger between Client and
another organization in which (A) Client is not the surviving organization,
(B) where the other organization is not currently a user of Fiserv services
similar to the Services being provided hereunder, and (C) Client shall convert
from Fiserv’s Services directly to the surviving organization, Fiserv will allow
an early termination of this Agreement upon the following terms and conditions:

  (i)   Written notice must be given 6 months in advance, specifying the
deconversion date;     (ii)   Fiserv may specify a deconversion date (not more
than 30 days after the requested deconversion date), based on its previous
commitments and work loads; and     (iii)   Fiserv may charge a termination fee
based on the remaining unused term of this Agreement, the amount to be
determined by multiplying the Client’s average monthly invoice (using the three
months immediately preceding Fiserv’s receipt of written notice) * plus any
unamortized conversion fees or third party costs existing on Fiserv’s books on
the date of deconversion.     *  

  (g)   Return of Data Files. Upon expiration or termination of this Agreement,
Fiserv shall furnish to Client such copies of Client Files as Client may request
in a Fiserv standard format along with such information and assistance as is
reasonable and customary to enable Client to deconvert from the Fiserv System,
provided, however, that Client consents and agrees and authorizes Fiserv to
retain Client Files until (i) Fiserv is paid in full for (A) all Services
provided through the date such Client Files are returned to Client; and (B) any
and all other amounts that are due or will become due under this Agreement;
(ii) Fiserv is paid its then standard rates for the services necessary to return
such Client Files; (iii) if this Agreement is being terminated, Fiserv is paid
any applicable termination fee pursuant to subsection (d) or (e) above; and
(iv) Client has returned to Fiserv all Fiserv Information requested. After
notification by the Client in writing, Fiserv shall be permitted to destroy
Client files. Notification by the Client must be received within 30 days from
the final use of Client files for processing.

  (h)   Miscellaneous. Client understands and agrees that Client is responsible
for the deinstallation and return shipping of any Fiserv-owned equipment located
on Client’s premises.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 7 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

12.   Dispute Resolution.

  (a)   General. Except with respect to disputes arising from a misappropriation
or misuse of either party’s proprietary rights, any dispute or controversy
arising out of this Agreement, or its interpretation, shall be submitted to and
resolved exclusively by arbitration under the rules then prevailing of the
American Arbitration Association, upon written notice of demand for arbitration
by the party seeking arbitration, setting forth the specifics of the matter in
controversy or the claim being made. The arbitration shall be heard before an
arbitrator mutually agreeable to the parties; provided, that if the parties
cannot agree on the choice of arbitrator within 10 days after the first party
seeking arbitration has given written notice, then the arbitration shall be
heard by 3 arbitrators, 1 chosen by each party, and the third chosen by those 2
arbitrators. The arbitrators will be selected from a panel of persons having
experience with and knowledge of information technology and at least 1 of the
arbitrators selected will be an attorney. Discovery shall not be permitted. A
hearing on the merits of all claims for which arbitration is sought by either
party shall be commenced not later than 60 days from the date demand for
arbitration is made by the first party seeking arbitration. The arbitrator(s)
must render a decision within 10 days after the conclusion of such hearing. Any
award in such arbitration shall be final and binding upon the parties and the
judgment thereon may be entered in any court of competent jurisdiction.     (b)
  Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§1–16 and the Federal Rules of Evidence. The
arbitrators shall apply the substantive law of the State of Wisconsin, without
reference to provisions relating to conflict of laws. The arbitrators shall not
have the power to alter, modify, amend, add to, or subtract from any term or
provision of this Agreement, nor to rule upon or grant any extension, renewal,
or continuance of this Agreement. The arbitrators shall have the authority to
grant any legal remedy available had the parties submitted the dispute to a
judicial proceeding.     (c)   Situs. If arbitration is required to resolve any
disputes between the parties, the proceedings to resolve the first such dispute
shall be held in Milwaukee, Wisconsin, the proceedings to resolve the second
such dispute shall be held in Charleston, West Virginia, and the proceedings to
resolve any subsequent disputes shall alternate between Milwaukee, Wisconsin and
Charleston, West Virginia.

13.   Insurance. Fiserv carries the following types of insurance policies:

  (a)   Commercial General Liability in an amount not less than $1 million per
occurrence for claims arising out of bodily injury and property damage;     (b)
  Commercial Crime covering employee dishonesty in an amount not less than $5
million;     (c)   All-risk property coverage including Extra Expense and
Business Income coverage; and     (d)   Workers Compensation as mandated or
allowed by the laws of the state in which Services are being performed,
including $1 million coverage for Employer’s Liability.

14.   Audit. Fiserv employs an internal auditor responsible for ensuring the
integrity of its processing environments and internal controls. In addition, as
may be required by law or regulation, Fiserv provides for periodic independent
audits of its operations. Fiserv shall provide Client with a copy of the audit
of the Fiserv service center providing Services within a reasonable time after
its completion and shall charge each client a fee based on the pro rata cost of
such audit as billed to each Fiserv client receiving services. Fiserv shall also
provide a copy of such audit to the appropriate regulatory agencies, if any,
having jurisdiction over Fiserv’s provision of Services.

15.   General.

  (a)   Binding Agreement. This Agreement is binding upon the parties and their
respective successors and permitted assigns. Neither this Agreement nor any
interest may be sold, assigned, transferred, pledged, or otherwise disposed of
by Client, whether pursuant to change of control or otherwise, without Fiserv’s
prior written consent. Client agrees that Fiserv may subcontract any services to
be performed hereunder. However, Fiserv agrees not to subcontract its Core
Services without prior written consent of Client and such consent will not be
unreasonably withheld. Any such subcontractors shall be required to comply with
all applicable terms and conditions.

Page 8 of 11



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

(b)   Entire Agreement. This Agreement, including its Exhibits, which are
expressly incorporated herein by reference, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect thereto.
Modifications of this Agreement must be in writing and signed by duly authorized
representatives of the parties. Each party hereby acknowledges that it has not
entered into this Agreement in reliance upon any representation made by the
other party not embodied herein. In the event any of the provisions of any
Exhibit are in conflict with any of the provisions of this Agreement, the terms
and provisions of this Agreement shall control unless the Exhibit in question
expressly provides that its terms and provisions shall control.   (c)  
Severability. If any provision of this Agreement is held to be unenforceable or
invalid, the other provisions shall continue in full force and effect.   (d)  
Governing Law. This Agreement will be governed by the substantive laws of the
State of Wisconsin, without reference to provisions relating to conflict of
laws. The United Nations Convention on Contracts for the International Sale of
Goods shall not apply to this Agreement.   (e)   Force Majeure. Neither party
shall be responsible for delays or failures in performance resulting from acts
reasonably beyond the control of that party.   (f)   Notices. Any written notice
required or permitted to be given hereunder shall be given by: (i) Registered or
Certified Mail, Return Receipt Requested, postage prepaid; (ii) confirmed
facsimile; or (iii) nationally recognized courier service to the other party at
the addresses listed on the cover page or to such other address or person as a
party may designate in writing. All such notices shall be effective upon
receipt.   (g)   No Waiver. The failure of either party to insist on strict
performance of any of the provisions hereunder shall not be construed as the
waiver of any subsequent default of a similar nature.   (h)   Financial
Statements. Fiserv shall provide Client and the appropriate regulatory agencies
so requiring a copy of Fiserv, Inc.’s audited consolidated financial statements.
  (i)   Prevailing Party. The prevailing party in any arbitration, suit, or
action brought against the other party to enforce the terms of this Agreement or
any rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys’ fees of bringing such arbitration, suit, or
action.   (j)   Survival. All rights and obligations of the parties under this
Agreement that, by their nature, do not terminate with the expiration or
termination of this Agreement shall survive the expiration or termination of
this Agreement.   (k)   Exclusivity. Client agrees that Fiserv shall be the sole
and exclusive provider of the services that are the subject matter of this
Agreement. For purposes of the foregoing, the term “Client” shall include Client
affiliates. Client agrees not to enter into an agreement with any other entity
to provide these services (or similar services) during the term of this
Agreement without Fiserv’s prior written consent. If Client acquires another
entity, the exclusivity provided to Fiserv hereunder shall take effect with
respect to such acquired entity as soon as practicable after termination of such
acquired entity’s previously existing arrangement for these services. If Client
is acquired by another entity, the exclusivity provided to Fiserv hereunder
shall apply with respect to the level or volume of these services provided
immediately prior to the signing of the definitive acquisition agreement
relating to such acquisition and shall continue with respect to the level or
volume of these services until any termination or expiration of this Agreement.
Not withstanding anything to the contrary in this Section 15 (k), Client may
permit an affiliate acquired after the date of this Agreement to maintain an
agreement in effect at the time of such acquisition with any other entity which
is providing the services that are subject matter of this Agreement. However,
Client may not move existing accounts or services covered under the scope of
this Agreement from any existing affiliate to the data processing provider of
the newly acquired affiliate during the initial term or any renewal term of this
Agreement.   (l)   Recruitment of Employees. Each party agrees not to hire the
other party’s employees during the term of this Agreement and for a period of
6 months after any termination or expiration thereof, except with the other
party’s prior written consent.   (m)   Publicity. Client and Fiserv shall have
the right to make general references about each other publicly and the type of
services being provided hereunder to third parties, such as auditors,
regulators, financial analysts, and prospective customers and clients. The
parties shall mutually agree on a press release relating to the execution of
this Agreement. In conjunction with this, the party initiating such release
shall give the other party a reasonable opportunity to review and comment on the
content thereof prior to its release.

Page 9 of 11

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

(n)   Independent Contractors. Client and Fiserv expressly agree they are acting
as independent contractors and under no circumstances shall any of the employees
of one party be deemed the employees of the other for any purpose. This
Agreement shall not be construed as authority for either party to act for the
other party in any agency or other capacity, or to make commitments of any kind
for the account of or on behalf of the other except as expressly authorized
herein.

Page 10 of 11

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date indicated below.

     
For Client:
  For Fiserv:
 
   
United Bankshares, Inc.
  Fiserv Solutions, Inc.

                     
By
    /s/ Kenneth L. Greear       By     /s/ Jeff Brandmaier    
Name
 
 
  Kenneth L. Greear       Name  
 
  Jeff Brandmaier    
Title
 
 
  Executive Vice President       Title  
 
  President    
Date
 
 
  [November 15, 2005]       Date  
 
  [November 17, 2005]    
 
 
 
         
 
   

Page 11 of 11

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit A
Account Processing Services
Client agrees with Fiserv as follows:

1.   Services. Fiserv will provide Client and Client accepts the Account
Processing Services (the “Account Processing Services”) specified in the Account
Processing Services Fee Schedule attached as Exhibit A - 1 hereto marked with a
“F” in the left margin, which represents that the Service is included in the
Account Processing Services Fixed Monthly Fee. Other Services therein shall be
provided when requested by Client and accepted by Fiserv.

2.   Fees. Fiserv will provide Client with the following Account Processing
Services at the fees and prices indicated:

  (a)   Fixed Monthly Fee. For an Account Processing Services Fixed Monthly
Minimum Fee of $151,673, Fiserv agrees to provide and Client agrees to pay for
the Services marked with an “F” in the left margin on Exhibit A - 1 of this
Agreement. All other Services provided hereunder shall be provided to the Client
upon reasonable request at then current pricing and in accordance with this
Agreement. Fiserv will provide its variable services, as defined in Exhibit A -
1, at prices that Fiserv charges generally to its client base. The Client
understands that the mix of services, volumes and other factors affect the price
that Fiserv charges for its Variable Services.     (b)   Fee Adjustment Factors.
The delivery of the Services involves factors and risks that may increase
Fiserv’s cost of providing such Services. Notwithstanding the foregoing, Fiserv
agrees to limit increases in its fees for those Services included in the Account
Processing Services Fixed Monthly Fee as follows:

  (i)        Inflation. Fiserv reserves the right to increase fees by the annual
change in the U.S. Department of Labor Consumer Price Index (Consumer Price
Index for All Urban Consumers (CPI-U): U. S. City Average). Fiserv shall use the
change in the published index for the previous twelve months to compute the
percentage increase in computing the fee for the next twelve months. *     (ii)
       Volume Adjustment. For volume related Account Processing Services Fixed
Monthly Fee adjustments, Fiserv shall reprice the Account Processing Services
Fixed Monthly Fee in accordance with the following:

  A.   “Client Account Volumes” shall be defined as total open Deposit Accounts
(Demand, Savings, and Time), and total open Retail Loan (Installment, Line of
Credit and Mortgage) volumes and Commercial Loan Notes.     B.   Proposed
volumes (“Proposed Volumes”) are those Client Account Volumes that were used to
compute the Account Processing Services Fixed Monthly Fee above. In the first
month following the conversion of any such Service, Fiserv shall validate
Client’s Client Account Volumes as of the conversion (“Post Conversion
Volumes”). In the event that the Post Conversion Volumes exceed or are less than
the Proposed Volumes, Fiserv shall reprice the Account Processing Services Fixed
Monthly Fee by applying the per account charge presented below to Post
Conversion Volumes.     C.   In the event that the Client acquires other
financial institutions or branches or portfolios of accounts for which Fiserv
will provide Account Processing Services, or elects to have Fiserv provide
Account Processing Services to existing affiliates other than those contemplated
by this Agreement, upon each such conversion Fiserv shall reprice the Account
Processing Services Fixed Monthly Fee by applying the per account charge
presented below to Post Conversion Volumes.     D.   In the event that Client
sells branches or portfolios of accounts for which Fiserv provides Account
Processing Services, upon each such deconversion, Fiserv shall recalculate the
Account Processing Services Fixed Monthly Fee by applying the per account charge
presented below to the post deconversion volumes. However, in no instance will
the Fixed Monthly Fee be reduced below the Fixed Minimum Fee during the Term of
this Agreement.     E.   Upon completion of each calendar year throughout the
term of this Agreement, Fiserv shall reprice the Account Processing Services
Fixed Monthly Fee by applying the per account charge presented below to then
current year end Client Account Volumes, adjusted for any inflationary increases
applied as described above.

Page 1 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                              Client Account Volumes     Per Account Charge    
              *       *                

(c)   Conversion Fees.

  (i)   Minimum Support Conversion. In the event that the Client acquires other
financial institutions or branches or portfolios of accounts for which Fiserv
will provide Account Processing Services, or elects to have Fiserv provide
Account Processing Services to existing affiliates other than the
aforementioned, or elects to implement additional Account Processing Services
under the terms and conditions of this Agreement, Fiserv agrees to provide
“Minimum Support” Conversion Services for a fee * . Reasonable out-of-pocket,
pass-through or other third party expenses will be billed as incurred. Minimum
Support shall include the services below. Additional support above the “Minimum
Support” level will be quoted on a time and material basis.

  A.   Comprehensive Project Plan for overall project     B.   Participate in
regularly scheduled conversion meetings     C.   Balance vendor input to Fiserv
output     D.   Application Conversion Task Plans for each converting
application     E.   Automatic check for duplicate accounts against converting
bank file     F.   Telephone first calls for all applications, including
Technical Call     G.   Product Mapping     H.   Program Specifications for all
applications where volume exceeds 300 accounts     I.   Conversion Programming
for all applications where volume exceeds 300 accounts.     J.   Validation for
all applications where volume exceeds 300 accounts     K.   1 — 2 sets of edits
per application. Additional edits will be provided at no cost in the event of a
Fiserv related error.     L.   1 CIF conversion to be completed in conjunction
with the applications conversion     M.   Manual conversions for all
applications where volume is less than 300 accounts     N.   2 weeks of
telephone support for all applications where volume exceeds 300 accounts     O.
  2 Automatic Merge to be scheduled at Client request

  (ii)   Merger. In the event that Client elects to merge existing Affiliates
into a consolidated bank during the term of this Agreement, Fiserv shall provide
“Minimum Support” for each Affiliate merger for a fee * . Such Minimum Support
shall include the following:

  A.   Comprehensive Project Plan for overall project     B.   Programming for
account re-coding on the non-surviving entity.     C.   Conversion planning
conference calls     D.   Automatic check for duplicate accounts     E.  
Telephone first calls for all applications     F.   Consolidation of Bank and
Branch Numbers into a single entity     G.   Two set of output reports per
application for Client verification. Additional reports will be provided at no
cost in the event of a Fiserv related error.     H.   2 Automatic Merges to be
scheduled at client request

  (iii)   Additional support requests outside of those mentioned above that may
be requested by the Client will be quoted on a time and material basis.     (iv)
  Should Client acquire an entity currently processing on the SourceOne
platform, Fiserv shall incorporate such entity into Client’s processing
environment * . Fiserv shall use good faith efforts to minimize the costs
associated with the acquisition of an entity using another Fiserv solution for
core processing. *

3.   Responsibility for Accounts. Client shall be responsible for balancing its
accounts each business day and notifying Fiserv immediately of any errors or
discrepancies. Provided that Client promptly notifies Fiserv of any discrepancy
in Client’s accounts, Fiserv shall, at its expense, promptly recompute accounts
affected by discrepancies solely caused by Fiserv computer or software systems
or provide for another mutually agreeable resolution. Fiserv will use its
commercially reasonable efforts to correct errors attributable to Client or
other third-party servicers of Client.

Page 2 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

 4.   Annual Histories. Fiserv currently maintains annual histories, where
applicable, for its clients. These histories can be used to reconstruct Client
files in an emergency. However, in order to permit prompt and accurate
reconstruction of accounts, Client agrees to retain at all times and make
available to Fiserv upon request the most recent data printout(s) received from
Fiserv, together with copies or other accurate and retrievable records of all
transactions to be reflected on the next consecutive printout(s).    5.  
Reconstruction of Error Conditions. Reconstruction of error conditions
attributable to Client or to third parties acting on Client’s behalf will be
done at prevailing rates as set forth in Exhibit A - 1.    6.   Major Software
Enhancements and Custom Programming. All major software enhancements and custom
programming will be subject to additional charges for processing and development
in accordance with Exhibit A - 1 and Exhibit E hereto. Fiserv is obligated to
keep its software market competitive and in federal regulatory compliance during
the term of this Agreement.    7.   Protection of Data.

  (a)   For the purpose of compliance with applicable government regulations,
Fiserv has developed an operations backup center. Fiserv tests the procedure
periodically to ensure the data center’s compliance. Fiserv maintains copies of
transaction off premises in secured vaults.     (b)   Fiserv provides systems
security utilizing commercially reasonable standards to protect Client Files
from unauthorized access in compliance with applicable governmental regulations.
    (c)   Upon Client providing access to Client Files through Client’s
customers’ personal computers or voice response system, Client agrees to
indemnify and hold harmless Fiserv, its officers, directors, employees, and
affiliates against any claims or actions arising out of such access to Client
Files or any Fiserv files (including the files of other Fiserv clients) or the
Fiserv System or other Fiserv systems.

 8.   Processing Priority. Fiserv does not subscribe to any processing priority;
all users receive equal processing consideration.

 9.   Regulatory Supervision. By entering into this Agreement, Fiserv agrees
that regulatory agencies having authority over Client’s operations shall have
the authority and responsibility provided to the regulatory agencies pursuant to
the Bank Service Corporation Act, 12 U.S.C. 1867(C) relating to services
performed by contract or otherwise.

10.   Fiserv Compliance with Regulatory Requirements. Fiserv shall maintain the
Fiserv Services and make all necessary changes to the Fiserv System and Fiserv
Services to comply with all applicable federal, state, and local regulations
that relate to the Fiserv Services (the “Applicable Laws”). Client agrees to
notify Fiserv of changes in the Applicable Laws of which Client is aware. Fiserv
may charge Client the pro rata portion of any costs to comply with state or
local Applicable Laws divided among any other Fiserv clients requesting such
work. Fiserv may request Client assistance regarding state and local Applicable
Law interpretation and associated Fiserv Systems and Services change design
and/or testing from time to time. Such assistance shall be provided by Client
without charge to Fiserv.

11.   Additional Commitments.      *

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 3 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit A - 1
Account Processing Services Fee Schedule

                                                              Monthly          
                  Fee *       System or Service     Unit Price *      
Description *                                      
Account Analysis
                                 
 
                                 
Per Account
                                 
 
                                 
History Retention
                                 
 
                                 
Regional Pricing
                                                         
Account Reconcilement
                                 
 
                                 
Per Item
                                 
 
                                 
Per Item
                                 
 
                                 
History Retention
                                                         
Atchley Systems
                                 
 
                                 
Comply/Wire
                                 
 
                                 
Comply/CTR
                                                         
ATM Special Services
                                 
 
                                 
ATM Statement Print Services
                                 
 
                                 
Balance File Transmissions
                                 
 
                                 
ATM Auto Reissue from Hotcard
                                 
 
                                 
ATM Visa Automated Exception Update
                                 
 
                                 
ATM Card Access to Line of Credit (LOC)
                                 
 
                                                         
Audit Confirmation Reports
                                                         
Automated Clearinghouse
                                 
 
                                 
Receiving Transactions/Items
                                 
 
                                 
Originations Transactions/Items
                                 
 
                                 
Originations Transactions/Items
                                 
 
                                 
RJE Origination
                                 
 
                                 
PDM’s (Company Processing)
                                 
 
                                 
Tape Conversion
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 4 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                              Monthly          
                  Fee *       System or Service     Unit Price *      
Description *                                      
Automated Clearinghouse (Cont.)
                                 
 
                                 
ATM/POS File Processing
                                 
 
                                 
Daily Transmissions (From ATM switches and/or Clearing Houses)
                                 
 
                                 
Automated Returns
                                 
 
                                 
ACH Item Notices
                                 
 
                                 
Notification of Change
                                 
 
                                 
Direct Line Receiving from Fed
                                 
 
                                 
Direct Line Origination to Fed
                                 
 
                                 
Payroll Processing
                                 
 
                                 
Stop Payments/DNE
                                 
 
                                 
FEDI Receiving
                                 
 
                                 
FEDI Origination:
                                 
 
                                 
Customer Implementation
                                 
 
                                 
Customer Statement Implementation
                                 
 
                                 
Per Record
                                 
 
                                 
EPA (Electronic Payment Authorization)
                                 
 
                                 
Risk
                                 
 
                                 
Stop Payment Fee
                                 
 
                                 
AA Interface for Extended Statistics
                                 
 
                                 
Automated Settlement
                                 
 
                                 
EDI Fax File to Expedite
                                 
 
                                                         
Browser Based Host Access
                                 
 
                                 
Access and Installation Fee
                                 
 
                                                         
Bulk Filing
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 5 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                              Monthly          
                  Fee *       System or Service     Unit Price *      
Description *                                      
Carreker Products
              Fees are Per Institution              
 
                                 
ONUS Fraud Implementation
                                 
 
                                 
ONUS Fraud Monthly Fee
                                 
 
                                 
Deposit Fraud Implementation
                                 
 
                                 
Deposit Fraud Monthly Fee
                                 
 
                                                         
Central Marketing File
                                 
 
                                 
Implementation Fee
                                 
 
                                 
Standard Build
                                 
 
                                 
Special Options Build
                                 
 
                                 
Off-Cycle Build
                                                         
Combined Interest
                                                         
Commercial Loans
                                                         
Consulting Services
                                                         
Coupon Books
                                                         
Credit Bureau Reporting
                                                         
Custom Interfaces (Including Mailbox, FTP)
                                 
 
                                 
Implementation
                                 
 
                                 
Incoming Transmissions
                                 
 
                                 
Outgoing Transmissions
                                 
 
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 6 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                              Monthly          
                  Fee *       System or Service     Unit Price *      
Description *                                      
Custom Interfaces (Including Mailbox, FTP) (Cont.)
                                 
 
                                 
FTP Internet Transmissions (FTP End Point User)
                                 
 
                                 
Federated Investors Interface
                                 
 
                                                         
Customer Information File
                                 
 
                                 
Address Labels
                                 
 
                                 
Alpha-Key Merge
                                 
 
                                 
9-Digit Zip Code (ZIP+4)
                                 
 
                                 
National Change of Address (NCOA)
                                 
 
                                 
CRF Accounts (Alpha-Keys)
                                 
 
                                 
CRF Miscellaneous Accounts (Non-Fiserv Applications)
                                 
 
                                 
GEO Code
                                 
 
                                 
Foreign Citizen Backup Withholding
                                 
 
                                 
Global CRF Pricing Implementation
                                 
 
                                 
CIF Loan Liability Profile Report
                                 
 
                                 
CIF Request Report
                                 
 
                                 
Account Comments Report
                                 
 
                                 
Customer Comments Report
                                 
 
                                 
Address Standardization
                                 
 
                                 
Implementation
                                 
 
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 7 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                              Monthly          
                  Fee *       System or Service     Unit Price *      
Description *                                      
Customer Information File (Cont.)
                                 
 
                                 
Address Standardization Run
                                 
 
                                 
Address Standardization Request Report
                                 
 
                                 
Address Standardization Monthly Fee
                                 
 
                                 
Customer to Customer Implementation
                                 
 
                                 
Customer to Customer Monthly Fee
                                                         
Customer Reporting System
                                 
 
                                 
Delivery Point Bar Coding (DPBC)
                                 
 
                                 
Barcoding Notices
                                 
 
                                                         
Data Access Service (DAS)
                                 
 
                                 
Per Record/Report
                                 
 
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 8 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                              Monthly          
                  Fee *       System or Service     Unit Price *      
Description *                                      
Data Access Service (Cont.)
                                 
 
                                 
Storage
                                 
 
                                 
Weekend Discounts
                                 
 
                                                         
Data Communications
                                 
 
                                 
Data Communications
                                                         
Deconversion
                                 
 
                                 
Deconversion
                                 
 
                                                         
Deluxe One Network
                                 
 
                                 
Access
                                                         
Demand Deposits
                                 
 
                                 
Transactions Processed
                                 
 
                                 
Account Maintenance
                                 
 
                                 
Interest Bearing Accounts
                                 
 
                                 
Closed Accounts
                                 
 
                                 
Current Day Transaction File
                                 
 
                                 
History Retention:
                                 
 
                                 
Seven Day
                                 
 
                                 
Extended
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 9 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                  Monthly                      
Fee *     System or Service     Unit Price *   Description *                    
             
Demand Deposits (Cont.)
                     
 
                     
Mutual Funds Sweep
                     
 
                     
Statement Zip Code Sort
                     
 
                     
Service Charge Routine Implementation
                     
 
                     
Service Charge Routine Change
                     
 
                     
Accrual Adjustment Program
                     
 
                     
Account Number Production
                     
 
                     
Posting by Category Sort Option
                     
 
                     
DD Kiting Suspect Report
                     
 
                     
Combined Balance Service Charge
                     
 
                     
Current Month NOW Sweep Fee
                     
 
                     
Overnight Investments
                     
 
                     
DD Sweep Transactions
                     
 
                     
DD Sweep Notices
                     
 
                     
Automatic Transfer Items
                     
 
                     
Automatic Transfer Notices
                     
 
                     
Prior Day BAI Interface File
                     
 
                     
DD Daily Extract File
                     
 
                     
Controlled Disbursements
                     
 
                                             
Escrow Management
                     
 
                     
Rent Security
                     
 
                     
Principal/Escrow
                     
 
                     
IOLA Reporting
                     
 
                                             
Exception Processing
                     
 
                     
Cash Letter Implementation
                     
 
                                     

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 10 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                          Monthly              
            Fee *     System or Service     Unit Price *       Description *    
                               
General Ledger
                             
 
                             
GL Base Fee
                             
 
                             
Account Centers
                             
 
                             
GL Transactions
                             
 
                             
Budget:
                             
 
                             
Current and Next Year Versions
                             
 
                             
Working Year Version Optional
                             
 
                             
Prior Year Version Optional
                             
 
                             
Additional Budget Versions
                             
 
                             
Outgoing Interface Extract
                             
 
                             
Application Interfaces
                             
 
                             
GL Maintenance
                             
 
                             
GL Recurring Entries
                             
 
                             
Reports
                             
 
                             
EMR Reports
                             
 
                             
Interface Report Implementation
                             
 
                             
Interface Reports (As Passed Reports)
                             
 
                             
IE Ledger Trial Balances & Transaction Reports
                             
 
                             
Transaction History
                             
 
                             
90 Days Transaction History
                             
 
                                                     
Host Disaster Contingency Planning
                             
 
                                                     
Host/RJE Site Support
                             
 
                                                     
InformEnt Data Collection
                             
 
                                                     
Late Payment Interest Charge
                             
 
                             
Late Payment Interest Charge
                             
 
                                                     
Maturity Analysis Reporting
                             
 
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 11 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                          Monthly              
            Fee  *     System or Service     Unit Price *       Description *  
                                 
Microfiche/CDs
                             
 
                             
Microfiche Originals
                             
 
                             
Microfiche Duplicates
                             
 
                                                     
OFAC
                             
 
                             
On-Demand Full File Scan Only
                             
 
                             
On-Demand Request Full File Scan
                             
 
                             
Daily All New Account Scan
                             
 
                                                     
Online Collections
                             
 
                             
Active Accounts — Online
                             
 
                             
History Accounts
                             
 
                             
Time Zone Indicator
                             
 
                                                     
Positive Pay
                             
 
                                                     
Presentment Items
                             
 
                                                     
Professional Services
                             
 
                             
Includes (but not limited to) Custom Programming (report and file creation,
maintenance and fixes), and other Fiserv personnel assistance not covered by
contract.
                             
 
                             
Telecommunications — Design and Consulting
                             
 
                                                     
Report Regeneration
                             
 
                                                     
Reference Materials
                             
 
                             
CD-ROM
                             
 
                             
First Two
                             
 
                             
Additional Copies
                             
 
                             
Paper Manuals (Products not on CD)
                             
 
                                                     
Repost Due to Client Error
                             
 
                             
Repost Due to Client Error
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 12 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                          Monthly              
            Fee  *     System or Service     Unit Price *       Description *  
                                 
Retail Loans
                             
 
                             
Open and Closed Accounts
                             
 
                             
Loan Interest Statements
                             
 
                             
Insurance Tape Creation
                             
 
                             
Promotional Extensions
                             
 
                             
National Credit Tool
                             
 
                                                     
Retirement Planning
                             
 
                                                     
Safe Deposit Box
                             
 
                                                     
Special Reports
                             
 
                             
Special Reports
                             
 
                                                     
Tape Creation
                             
 
                                                     
Test Bank
                             
 
                             
Test Bank Implementation Fee
                             
 
                             
Test Bank Fixed Monthly Fee
                             
 
                                                     
Teller Support
                             
 
                             
Inquiry and Data capture/Truncation
                             
 
                                                     
Third Party Review
                             
 
                             
PMM Audit Review — Original
                             
 
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 13 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                                          Monthly              
            Fee  *     System or Service     Unit Price *       Description *  
                                 
Time Deposits
                             
 
                             
Open and Closed Accounts
                             
 
                             
Draft Items
                             
 
                             
Service Charge Routine Implementation
                             
 
                             
Service Charge Routine Change
                             
 
                             
Accrual Adjustment Program
                             
 
                             
Tape for Coupon Book Production
                             
 
                             
History Retention
                             
 
                             
Statement Zip Code Sort
                             
 
                                                     
Training
                             
 
                             
Other Fiserv Training Services
                             
 
                                                     
View Direct
                             
 
                                             

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 14 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit A — 2
Hours of Operation
The Fiserv Customer Service area will be in operation according to the following
schedule:

         
 
  Monday   8:00 A.M. — 8:00 P.M. EST
 
  Tuesday   8:00 A.M. — 8:00 P.M. EST
 
  Wednesday   8:00 A.M. — 8:00 P.M. EST
 
  Thursday   8:00 A.M. — 8:00 P.M. EST
 
  Friday   8:00 A.M. — 8:00 P.M. EST

The Fiserv Account Processing Center will observe national holidays.

Page 15 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit A — 3
Service Level Commitments

1.   Service Level Commitments. For purposes of the service level commitment
categories set forth below, the described services shall be deemed to be
“available” to Client if the Fiserv computer system, including all hardware and
software necessary to provide the Client with the Services contemplated by this
Agreement, is functioning and able to accept and process all input contemplated
by this Agreement from Client and necessary to provide the Services in question.
All service levels commitments shall be averaged over a calendar month and
national holidays are excluded

  (a)   Response Time. Fiserv shall provide response time for the central
processor to receive an Inquiry transaction from the communications controller
at the Fiserv data center, process that transaction and return the answer to the
controller of * Client Local Time (“CLT”), Monday through Saturday.     (b)  
Report Availability. Fiserv shall make available to the Client at the Fiserv
Output Print System or other output distribution medium or product, critical
reports for the Basic Services, no later than * CLT each business day or * CLT
if such business day falls on the first calendar day of the month (General
Ledger an additional 2 hours in each case), provided the Client has completed
transmission of the data to be used in generating such reports to Fiserv no
later than * CLT. Fiserv shall provide such reports to the Client for each Basic
Service in accordance with the above schedule at least * . The “Basic Services”
are Demand Deposits, Savings, Time Deposits, Account Reconcilement, Retail
Loans, Commercial Loans and General Ledger. The algorithm to calculate
availability is: 7 core applications multiplied by the number of processing days
in a calendar month (average number is 22 days) or [(7 x 22) - 1] / 7 x 22 =
___%.     (c)   Teleprocessing Availability. Fiserv shall make its
teleprocessing services available to the Client at least * CLT, Monday through
Saturday, excluding overnight batch processing.     (d)   Network Professional
Services. The Philadelphia Computer Center will provide 7 day/24 hour network
support. All telecommunication lines supported by the Philadelphia Computer
Center will be available 7 X 24 * . The Philadelphia Help Desk will act as the
focal point for Client’s telecommunication issues. The Help Desk will provide
Client with a status of an open * If the Help Desk is unable to resolve an issue
during the initial call with Client, the issue will be elevated to the
Philadelphia Network Control Center. The Network Control Center will begin
problem determination *. The Network Control Center will assure that the
appropriate carrier is notified of all circuit problems. Carrier escalation
procedures include the following:         *         Internet Banking On—Line
Availability. Fiserv shall make its Internet Banking on-line system available to
Client at least * CLT, * and from * , excluding overnight batch processing, and
excluding periods of scheduled system maintenance on Sundays, and excluding the
Central Reference File application on Sundays.     (e)   Internet Banking Report
Availability. Fiserv shall make its Internet Banking reports available to Client
at its Internet Banking System server at least * of the time, twenty-four
(24) hours per day.     (f)   Internet Banking Response Time. Fiserv uses the
Gomez Performance Index to ensue response time remains competitive with other
financial institutions within the industry. Fiserv will ensure that response
time for the Internet Banking channel will *         Telephone Banking Report
Availability. Fiserv shall make available to the Client at the Fiserv Output
Print System or other output distribution medium or product requested by Client
and agreed by Fiserv, all Telephone Banking Reports, no later than * CLT if such
business day falls on the first calendar day of the month, provided that Client
has completed transmission of the data to be used in generating such reports to
Fiserv no later than

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 16 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  ** . Fiserv shall provide such reports to the Client for the Telephone Banking
Service in accordance with the above schedule at least * .

2.   Cure. In the event that the Fiserv performance fails to meet the service
level commitments set forth in this Section, the Client shall notify Fiserv in
writing of such failure and shall work with Fiserv to specifically identify the
problem. If a deficiency is determined by the parties, Fiserv shall institute
cure procedures. If the deficiency is not cured within 90 days, * each month for
each deficient service level commitment category until it is cured. If any
deficiency persists for an additional 3 consecutive months * and upon receipt by
Fiserv of prior written notice, the Client may elect to terminate this
Agreement, without the payment of liquidated damages, upon payment of any fees
or sums due pursuant to this Agreement and such termination shall be the
Client’s sole and exclusive remedy. Fiserv agrees to cooperate with the Client
to achieve the deconversion schedule.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 17 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit B
Material Purchased Through Fiserv
Client agrees to purchase, and Fiserv agrees to sell, hardware and software
licenses on the terms and subject to the conditions set forth below:

1.   Equipment. Hardware and software licenses being purchased through Fiserv
are described in each Exhibit B — n (“Material”). Client understands that Fiserv
is acting as an independent sales organization representing each manufacturer or
supplier (each, a “Supplier”) identified in each Exhibit B — n.   2.   Payment.
*.   3.   Fiserv Obligations. Client also understands and agrees that the
ability of Fiserv to obtain Material may be subject to availability and delays
due to causes beyond Fiserv’s control. Fiserv shall promptly place any orders
submitted under this Exhibit with each Supplier and shall, at Client’s
direction, request expedited delivery whenever available.   4.   Insurance.
Client shall be responsible for appropriate property insurance for all
equipment, whether Client-owned or Fiserv-owned, within Client’s premises.   5.
  Delivery and Installation.

  (a)   Delivery. On Client’s behalf, Fiserv shall arrange for delivery of
Material to the Installation Site on or about the date requested by Client
(“Delivery Date”). In the absence of shipping instructions, Fiserv shall select
a common carrier on Client’s behalf.     (b)   Installation. Fiserv shall
arrange for the installation of the items of Material in consideration of the
Installation Fees listed on each Exhibit B — n. Client shall not perform any
installation activities without Fiserv’s written consent. Fiserv or its designee
shall have full and free access to Material and the Installation Site until
installation is completed. If a suitable installation environment is not
provided by Client, then Fiserv shall be required to perform only as many normal
installation procedures as it deems to be practicable within the available
facilities. Installation of Material will take place during normal Fiserv
business hours, Monday through Friday, exclusive of Fiserv holidays, unless
otherwise agreed by Fiserv.     (c)   Installation Environment. Client shall
provide a suitable installation environment for Material as specified by Fiserv
or its agents and any and all other specifications provided to Client by
Supplier or Fiserv. Unless Fiserv agrees to so provide, Client shall also be
responsible for (i) furnishing all labor required for unpacking and placing
Material in the desired location for installation; and (ii) physical planning
including, but not limited to, floor planning, cable requirements, and safety
requirements in accordance with the installation manual and any and all
applicable building, electrical, or other codes, regulations, and requirements.
All such physical planning shall be completed on or before the Delivery Date.

6.   Shipment and Risk of Loss. All prices shown on each Exhibit B — n are
F.O.B. Supplier’s plant. All transportation, rigging, drayage, insurance, and
other costs of delivery of Material to the Installation Site shall be paid by
Client. Risk of loss shall pass to Client upon shipment.   7.   Title to
Equipment. Title to all hardware items comprising Material shall remain with
Supplier or Fiserv, as the case may be, until all payments therefore are made by
Client and, until such time, Client agrees that it shall not sell, transfer,
pledge, or otherwise dispose of such items without Fiserv’s prior written
consent.   8.   Security Interest. Client grants Fiserv a security interest in
each component part of Equipment and the proceeds thereof until the purchase
price due Fiserv is paid in full. Client shall execute any instruments or
documents Fiserv deems appropriate to protect the security interest and, in any
event, this Exhibit shall constitute a financing agreement within the meaning of
Article 9 of the Uniform Commercial Code and a copy of this Exhibit may be filed
at any time after signature by Fiserv as a financing statement for that purpose.
In the event of default in payment or other breach by Client, Fiserv shall have
all rights and remedies of a secured creditor upon default as provided by
applicable law. Fiserv shall, at its sole expense, file releases for any
financing statements recorded pursuant to this Exhibit promptly upon receipt of
final payment.   9.   Acceptance. Equipment shall be deemed to have been
accepted when it has passed either Fiserv’s or Supplier’s standard
post-installation test procedures at the Installation Site .

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 18 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

10.   Warranties. Fiserv warrants that Client will acquire good and clear title
to all hardware items comprising Material free and clear of all liens and
encumbrances. Fiserv warrants the equipment purchased and installed will perform
at the standards set forth in separate agreements pertaining to the intended use
of the equipment. Fiserv hereby assigns to Client all warranties Supplier has
granted to Fiserv with respect to Material as set forth on each Exhibit B — n.
Client hereby agrees to all of the terms and conditions applicable to those
warranties and acknowledges that:

  (a)   Neither Supplier nor Fiserv warrants that use of Material will be
uninterrupted or error free; and     (b)   Supplier’s warranties, and the
assignment of such warranties by Fiserv to Client, shall not impose any
liability on Fiserv due to the services or assistance provided to Client by
Fiserv with respect thereto .

Page 19 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit C
Software Products
WHEREAS, Fiserv is the licensor of Software (as defined below), and
WHEREAS, Client wishes to install and Use (as defined below) Software in
Client’s premises.
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Definition of Terms.

  (a)   ‘Computer System’ means the manufacturer-supplied equipment and software
identified on each Exhibit C – n.     (b)   ‘Documentation’ means the Software
documentation specified on each Exhibit C – n.     (c)   ‘Enhancements’ means
modifications made to Software that add program features or functions not
originally within the Software and that are provided upon payment of additional
License Fees. Fiserv reserves the right to determine which changes are upgrades
or separately priced enhancements.     (d)   ‘Location’ means only the premises
identified on each Exhibit C – n.     (e)   ‘Maintenance Fee’ means the annual
fee specified in each Exhibit C – n for Maintenance Services.     (f)  
‘Maintenance Services’ means maintenance services described in Section 4 below.
Maintenance Services are available only with respect to the current release of
Software.     (g)   ‘Non-conformity’ means a failure of Software to perform in
substantial accordance functions described in the Documentation.     (h)  
‘Operational Support’ means optional Fiserv services available, at Client
request, to support Client’s Software operation. Operational Support shall only
be available if Client is receiving Maintenance Services.     (i)  
‘Professional Service Fees’ means fees specified in each Exhibit C – n for
professional services provided by Fiserv.     (j)   ‘Software’ means the
standard, unmodified computer programs in object code, unless otherwise
specified on each Exhibit C – n, together with one set of Fiserv standard
documentation. Software does not include separate, independent, and stand-alone
modules or subsystems that Client has developed and maintained without Fiserv’s
assistance.     (k)   ‘Software System’ means the Software and Third Party
Software.     (l)   ‘Special Maintenance Services’ means any other maintenance
services as specified in Exhibit C – n.     (m)   ‘Third Party’ means any party
other than Fiserv, Client, and their respective employees, agents, and
subcontractors.     (n)   ‘Third Party Software’ means software provided by
Fiserv that is owned or licensed by Third Parties, where applicable, as
identified on Exhibit C – n.     (o)   ‘Total License Fee’ means the total sum
specified in each Exhibit C – n for Software. Any fees for modifications,
enhancements, upgrades, or additions to Software are excluded from this Exhibit
unless otherwise specified.     (p)   ‘Upgrades’ means changes made to maintain
compatibility with new system software releases or to improve previously
existing features and operations within Software. This primarily includes
Software program fixes.     (q)   ‘Use’ means copying or loading any portion of
Software from storage units or media into any equipment for the processing of
data by Software, or the operation of any procedure or machine instruction
utilizing any portion of either the computer program or instructional material
supplied with Software at the Location. Use is limited to type of operations
described in Fiserv documentation solely to process Client’s own work. Use
specifically excludes any service bureau or time-share services to Third Parties
without prior written consent by Fiserv and payment by Client of additional fees
in accordance with mutually agreed terms.

Page 20 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
2. License.

  (a)   Fiserv agrees to furnish Software to Client and does hereby grant to
Client a personal, non-exclusive, nontransferable License to Use the Software at
the Location on the designated Computer System (i) to process the designated
number of accounts; or (ii) by the maximum number of users; as specified in each
Exhibit C – n.     (b)   Client may change the Location in the event Client
transfers its data processing to a new location within the same country. Client
will provide Fiserv with 60 days’ advance notice of any proposed transfer of
operations. Assistance by Fiserv related to the transfer shall be chargeable at
Fiserv’s then current professional service rates. Client shall reimburse Fiserv
for any out-of-pocket expenses.     (c)   Fiserv prohibits the copying of any
portions of the Software System except that Client may copy reasonable
quantities of any standard end user documentation; and may copy machine language
code, in whole or in part, in reasonable quantities, in printed or electronic
form, for use by Client at the Location for archive, back-up, or emergency
restart purposes, or to replace copy made on defective media. The original, and
any copies of Software, or any part thereof, shall be Fiserv’s property.     (d)
  Client shall maintain any such copies and the original at the Location and one
Client archive site in the same country. Client may transport or transmit a copy
of Software from the Location or the Archive Site to another location in the
same country as the Location for back-up use when required by Computer System
malfunction, provided that the copy or original is destroyed or returned to the
Location or Archive Site when the malfunction is corrected. Client shall
reproduce and include Fiserv’s copyright and other proprietary notices on all
Software System copies made, in whole or in part, in any form.     (e)   Client
shall not decompile, disassemble, or otherwise reverse engineer the Software
System.     (f)   Third Party Software is provided to Client under the following
supplemental terms:

  (i)   Use of Third Party Software shall be restricted to use as part of the
Software System.     (ii)   Third Party Software owners shall not be liable for
any damages, whether direct, indirect, incidental, or consequential arising from
the use of Third Party Software.     (iii)   Publication of benchmark tests of
Third Party Software is permitted only in a writing signed by an authorized
officer of Fiserv and the Third Party Software owner.     (iv)   Third Party
Software owners are hereby designated as third party beneficiaries of this
Exhibit as it relates to their software.     (v)   Third Party Software is not
specifically developed, or licensed for use in any nuclear, aviation, mass
transit, or medical application or in any inherently dangerous applications.
Third Party Software owners and Fiserv shall not be liable for any claims or
damages arising from such use if Client uses the Software System for such
applications.

  (g)   Client shall obtain and maintain at its own expense such data processing
and communications equipment and supplies as may be necessary or appropriate to
facilitate the proper use of the Software System.

3. Professional Services Terms.

  (a)   Fiserv agrees to provide Client with access to Fiserv’s professional
personnel at the rates identified in the Professional Services Fee table in each
Exhibit C – n. Modifications to the Software shall be rendered as Development
Services in accordance with Exhibit E.     (b)   If requested by Client and if
applicable, and subject to a mutually agreed upon implementation, Fiserv agrees
to provide Operational Support at the rates specified in Exhibit C – n.
Operation Support may include the following services:

  (i)   Operational Support Services

  A.   Warehouse Server System Administration     B.   Analysis Server System
Administration     C.   Database Administration     D.   InformEnt
Administration

  (ii)   Design and Planning Services

  A.   Warehouse Server     B.   Analysis Server

Page 21 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
4. Maintenance Services Terms.

  (a)   Fiserv will provide the following maintenance services to Client:

  (i)   Up to * for telephone support during normal business hours for
reasonable operator support. For telephone support over * or not during normal
business hours, Client will be charged Fiserv’s then standard professional
service rates.     (ii)   On-site support, when requested by Client, will be
provided at Fiserv’s then standard professional service rates.     (iii)  
Software program fixes to correct Software Non-conformities for the current
release will be provided within a reasonable period of time upon notice by
Client. Client agrees to provide Fiserv with reasonable assistance and
information in connection therewith.     (iv)   Software Upgrades will be
provided to Client.     (v)   Training for updates may be offered to Client at
Fiserv’s standard professional service rates. If such training is conducted at
the Location or other Client site, Client agrees to reimburse Fiserv for its
reasonable travel and out-of-pocket expenses.

  (b)   The term for Maintenance Services shall begin upon the earlier of
installation or 90 days from Software delivery and shall end upon termination of
each Exhibit C-n.     (c)   Fiserv may utilize remote diagnostic software and
dial-up telephone lines in providing these services. Client shall cooperate and
assist Fiserv to expedite resolution of all Non-conformities. Access to Client’s
computer systems via dial up access will be used exclusively for the purpose of
diagnostics and will protect the access methodology from any non Fiserv entity.
    (d)   Should Fiserv’s review of the Non-conformity indicate, in Fiserv’s
reasonable opinion, that the reported problem is not a Software defect but is
due to other problems including, but not limited to, input not in accordance
with specifications, Client’s abuse or misuse of the Software System, or by a
modification or addition to the Software System not performed by Fiserv, or by
Client’s failure to properly maintain the Computer System or to install the
required system software release as instructed by Fiserv, then:

  (i)   Client agrees to reimburse Fiserv for the related costs of work
performed by Fiserv in investigating the problem at Fiserv’s then standard
professional service rates, and     (ii)   Fiserv, at Client’s request, shall
advise Client whether Fiserv can correct or assist in resolving such problem,
and the terms under which Fiserv shall undertake the same. Upon acceptance by
Client, Fiserv shall correct or assist in resolving the problem in accordance
with such terms.

  (e)   Maintenance Fees shall be subject to annual increases on the anniversary
date of this Agreement upon 30 days written notice to Client.     (f)  
Network-related problems are not covered under Fiserv’s Maintenance Service. In
the event Fiserv does provide such service, Client agrees to pay Fiserv’s then
standard professional service rates.     (g)   Maintenance services in addition
to those specified in this Section may be made available at Fiserv’s then
standard professional service rates on a mutually agreed schedule.

5. Equipment Terms.

  (a)   Client agrees to purchase, and Fiserv agrees to sell, the Computer
System described in Exhibit C – n in accordance with the terms specified in
Exhibit B. Fiserv shall arrange for installation of the Computer System in
consideration of the Installation Fees listed on Exhibit C – n and Exhibit B.  
  (b)   Unless the parties agree otherwise, Fiserv shall not be responsible for
the provision of any maintenance or repairs to the Computer System or of any
parts or replacements for the Computer System.

6. Performance.

  (a)   Client shall give Fiserv full access to the Location, the Software
System, and the Computer System to enable Fiserv to provide Services and shall
make available information, facilities, and services reasonably required by
Fiserv for the performance of its obligations hereunder.     (b)   Work in
determining the nature of any problem or in making corrections, amendments, or
additions to the Software System may be carried out at Fiserv’s site or the
Location, at Fiserv’s option. Fiserv agrees to protect

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 22 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
the integrity and security of any Client information resident on Client hardware
during the time of any such diagnostics being performed.

  (c)   Client agrees to maintain the Computer System, Software, and Third Party
Software in accordance with Fiserv’s then current specified minimum
configuration during the term hereof, or contract with Fiserv to so provide.

7. Warranties.

  (a)   Fiserv warrants that Software will perform in accordance with its
functional specifications when operated in the specified operating environment
as described in the Documentation. Fiserv will provide replacements or
corrections to Software that does not so perform where such failure is material,
provided Fiserv is notified in writing. This warranty shall not apply if the
problem is caused by unauthorized modification to the Software System, use of
the Software in combination with non-Fiserv provided software, or by incorrect
Use. Client acknowledges that the Software System is designed to operate on the
Computer System and that the warranties given by Fiserv are conditional upon the
procurement and maintenance by Client of the Computer System in accordance with
the then current specified configuration.     (b)   Fiserv warrants that it has
the right to License the Use of Software.

8. Indemnity.

  (a)   Fiserv shall indemnify Client and hold it harmless against any claim or
action alleging Use of Software infringes a patent, copyright, or other
proprietary right of a Third Party enforceable in the Location. Client agrees to
notify Fiserv promptly in writing of any such claim and grants Fiserv sole right
to control the defense and disposition of such claim.     (b)   If, as a result
of such claim, Fiserv or Client is permanently enjoined from using Software by a
final, non-appealable decree, Fiserv, at its sole option and expense, may (i)
procure for Client the right to continue to use Software or (ii) provide a
replacement or modification for Software so as to settle such claim. If Software
modification is not reasonably practical in Fiserv’s sole opinion, Fiserv shall
discontinue and terminate this License upon written notice to Client and shall
refund to Client the Total License Fees paid to Fiserv. In making this
determination, Fiserv will give due consideration to all factors, including
financial expense.     (c)   The foregoing states Fiserv’s entire liability for
the infringement of any copyrights, patents, or other proprietary rights by
Software or any part thereof, and Client hereby expressly waives any other
liabilities on the part of Fiserv arising therefrom.     (d)   Fiserv shall have
no liability for any claim based upon

  (i)   Use of any part of Software in combination with materials or software
not provided by Fiserv; or     (ii)   Modifications made by Client or any Third
Party.

9. Title.

  (a)   Nothing in this Exhibit shall convey to Client any title to or any
rights in Software, including but not limited to all proprietary rights or
ownership of any modifications. Client’s sole right in relation to Software or
any modifications is Use of the same in accordance with the terms and conditions
hereof.     (b)   The Software System and all modifications, enhancements, or
upgrades made thereto, and all patents, copyrights, or other proprietary rights
related to each of the above are the sole and exclusive property of Fiserv or
its suppliers, whether made by Fiserv, Client, or any of their employees or
agents. Client shall execute documents reasonably required by Fiserv to perfect
such rights.     (c)   All information, reports, studies, object or source code,
flow charts, diagrams, and other tangible or intangible material of any nature
whatsoever produced by or as a result of any of the services performed hereunder
by Fiserv or jointly with Client, shall be the sole and exclusive property of
Fiserv or its corporate parent. Client shall be entitled to Use all such work
product produced by Fiserv in accordance with the terms and conditions hereof.

10. Termination.

  (a)   The termination of this Agreement shall automatically, and without
further action by Fiserv, terminate and extinguish the License, and all rights
in and to the Software System shall automatically revert irrevocably to Fiserv.
Fiserv shall have the right to take immediate possession of the Software System
and all copies thereof wherever located without further notice or demand.

Page 23 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (b)   If Client violates any of the Non-Assignment, License, or Use provisions
of this Exhibit, or confidentiality provisions of the Agreement as relates to
Software, and fails to remedy any such breach within 5 days of notice thereof
from Fiserv, Fiserv may terminate this Exhibit without further notice.

11. Non-Assignment.

  (a)   In the event of the sale of 50% or more of Client’s common stock, or the
sale of all or substantially all of Client’s assets, or in the event of any
merger in which Client is not the surviving organization, Client may transfer
this Exhibit and upon Fiserv’s prior written consent (which consent shall not be
unreasonably withheld) and upon payment of a mutually agreed to additional
license fee for such transfer.     (b)   If the organization acquiring Client’s
common stock, assets, or surviving a merger is an organization deriving more
than 5% of its gross revenues from providing service bureau, time share,
computer software consulting services, computer software licensing, or computer
hardware sales, Fiserv shall be under no obligation to consent to such transfer.

Page 24 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit C – 1
Fiserv Account Sales and Teller
1. Term.

  (a)   License Term. The term of the License grant shall begin on the Effective
Date and shall continue co-terminous with the Agreement.     (b)   Maintenance
Term. The term for Maintenance Services shall begin upon the date Client first
uses the License and shall continue co-terminous with the Agreement.     (c)  
Professional Services. Upon request at a rate of *.

                                   
 
    Modules     FAST Account Sales and Teller                      
 
                 
 
    Number of Workstations     *                      
 
                 
 
    Computer System: Branch Fileserver
    Pentium 233 MHz
     
 
    (minimum configuration)     Disk space dependant upon transaction volumes
and archiving options64 MB ECC RAM
     
 
          Windows NT 4.0 (service pack 3)                      
 
                 
 
    Computer System: Workstation
(minimum configuration)     Pentium 233 MHz
150 MB available
128 MB RAM
SVGA 800 x 600
Windows 2000 Professional (Service Pack 3)                      
 
                 
 
    Computer System: Validation Printers     Addmaster IJ1000
     
 
          Addmaster IJ2040 (Limited Support)
     
 
          Addmaster IJ3160
     
 
          Addmaster IJ5000 (Limited Support)
     
 
          Epson TM-U375
     
 
          Craden DP8
     
 
          Craden DP9                      
 
                 
 
    Computer System: Passbook Printers     NCR 5223
Craden DP6
Craden DP8
Craden DP9                      
 
                 
 
    Computer System: Document Printers     HP Laser Jet III or higher
Any printer with HP PCL5 support using standard driver                      
 
                 
 
    Unit License Fee     *                      
 
                 
 
    Third Party Software     Crystal Reports
RUMBA Terminal Emulation Software
Bankers Systems Electronic Forms (Optional)                      

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 25 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
2. Maintenance Services.

                                   
 
    Modules     FAST Account Sales and Teller                      
 
                 
 
    Maintenance Fee     *                      
 
                 
 
    Installed Seats     *                      

  (a)   Maintenance will be billed for the number of installed seats each month.
    (b)   Client shall notify Fiserv as to the number of installed seats on or
before December 31st of each calendar year.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 26 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit C – 2
Customer Service and Call Center Solution
     1. License.

                                   
 
    Modules     Contact Management (includes 1 workflow designer license),
Campaign Management, and Email Management                      
 
                 
 
    Computer System: Workstation
(Minimum configuration)     Pentium 4 1.8 GHz or greater
256MB of RAM 512 recommended
500MB of free disk space
Video resolution 1024 by 768 with 17’ monitor
Internet Explorer 6.0 sp1 (128 bit required)
Supported operating systems: Windows 2000 with SP4; and XP                      
 
                 
 
    Computer System:            
 
                 
 
    Database/Notification Server Recommendation
(Up to 1000 users)     Dell PowerEdge 2650
Dual 3.2 GHz Xeon w/2MB Cache
4GB DDR 266MHZ Total DDR memory, 2X2 GB DIMMS
PERC3-DI 2 Internal Channel On-board RAID Controller 128MB Cache
Split Backplane, RAID 1/RAID 5
(2) 36GB Ultra 320 SCSI 15K RPM Hard Drive (mirrored OS)
(3) 73GB Ultra 320 SCSI 15K RPM Hard Drive (RAID5 Data)
1.44MB Floppy Disk Drive Included
24x IDE CD-RW/DVD ROM
Dual 10/100/1000 — Copper NIC Card
Redundant power supply
Standard Keyboard & mouse

Red Hat Enterprise Linux ES 3.0
3 yr Red Hat Network Subscription
3yr Gold support on-site 4hr response      
 
                 
 
    Application/Web Server Recommendation     (2) Dell PowerEdge 2650

Dual 3.2 GHz Xeon w/2MB Cache
8GB DDR 266MHZ Total DDR memory, 4X2 GB DIMMS
PERC3-DI 2 Internal Channel On-board RAID Controller 128MB Cache RAID 1      
 
          (2) 36GB Ultra 320 SCSI 10K RPM Hard Drive (mirrored OS)      
 
                 
 
           1.44MB Floppy Disk Drive Included
 24x IDE CD-RW/DVD ROM
Dual 10/100/1000 — Copper NIC Card
     
 
                 
 
          Redundant power supply      
 
                 
 
          Standard Keyboard & mouse
Red Hat Enterprise Linux ES 3.0                      
 
                 
 
    Location     TBD                      

Page 27 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                   
 
    Total License     *                      
 
                 
 
    Seat Limitations     *                      

2. Professional Services.

                                   
 
    Professional Service Fees     Standard implementation services estimate is*
. Reasonable out-of-pocket expenses are Client’s responsibility.                
     

3. Maintenance Services.

                                   
 
                 
 
    Modules     Contact Management, Campaign Execution, and E-mail Management  
                   
 
                 
 
    Annual Maintenance Fee     *      
 
                 
 
          Initial Annual Support service fees will begin due upon delivery of
the Licensed Programs or 90 days after the execution of this Exhibit, whichever
date comes first.      
 
                 
 
          Technical support for any database changes that may be required as
part of a software upgrade for training/test system will be invoiced at a cost
of *, plus reasonable out-of-pocket expenses.      
 
                 
 
          Client agrees to pay an additional annual maintenance fee *.          
           

4. Third Party Software

                                   
 
                 
 
    Description     Oracle Standard Edition (Application specific; assumes a
four processor production server)                      
 
                 
 
    Location     TBD                      
 
                 
 
    Total License Fee     *                      
 
                 
 
    Annual Maintenance Fee     *                      

5. Additional Terms and Conditions.

  (a)   *     (b)   License fees are due upon Exhibit execution.     (c)   Any
increases in fees for third party components will result in an increase as
Fiserv incurs them.     (d)   *     (e)   Standard Implementation. A Fiserv
Implementation Project Consultant will be assigned to train the Client’s project
leader. The Fiserv consultant will train the client on how to build, prepare and
test the Contact Management application. The Client’s responsibilities include:
gathering and documenting workflow data, building all system tables, validating
and testing the system, coordinating technical resources, and managing the
project by being the liaison between their organization and Fiserv.     (f)  
Section 4 of Exhibit C shall be amended so that Maintenance Services for this
Exhibit C – 2 shall be automatically renewed * .

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 28 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (g)   This agreement does not include the costs of PCs, servers and supporting
software required: Microsoft Office products, including Word, Excel, Visio, and
Front Page.     (h)   * found herein from Fiserv list prices will be applicable
to the software license fees throughout the term of the agreement. Exceptions to
this include any third party software license and software maintenance, any new
modules not currently listed in the agreement, all professional services, and
any hardware.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 29 of 41

 



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit C — 3
InformEnt
1. License.

                              Modules     InformEnt Suite includes:    
 
             
 
        Standard SourceOne Data Mappings    
 
             
 
        Financial Services Model    
 
             
 
        PowerShare    
 
             
 
        KnowledgeShare    
 
                          Computer System     To be determined based on business
requirements and account volumes, subsequent to this Exhibit C-3 execution.    
 
                          Location     TBD    
 
                       

                                                              InformEnt Modules
    User Type     Quantity *     License *     Extended License *              
                   
Financial Services Model
    Server                      
 
                           
PowerShare
    Named Administrator                      
 
                           
PowerShare
    Named Developer                      
 
                           
KnowledgeShare
    Named Viewer                      
 
                                                         
Total
                           
 
                                                       

2. Annual Maintenance.

                                                  InformEnt Modules     Quantity
*     Unit Maintenance *     Extended Maintenance *                            
Financial Services Model
                     
 
                     
PowerShare-Named Administrator
                     
 
                     
PowerShare-Named Developer
                     
 
                     
KnowledgeShare-Named Viewer
                                             
Total
                     
 
                                           

3. Professional Services.

                         
Professional Service Fees
    Standard implementation services estimate is * Additional days will be
invoiced at * . Reasonable out of pocket expenses are Client’s responsibility.  
           

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 30 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
4. Monthly Operational Support.

                         
Operational Support Fees
    Initial operational support fee estimate *. Additional hours will be
invoiced at *.              

5. Third Party Software.

                                 
Description
    Oracle 9 (Application specific)        
 
                             
Location
    *        
 
                             
Total License Fee
    *        
 
                             
Annual Maintenance Fee
    *        
 
                           

6. Additional Terms and Conditions.

  (a)   *.     (b)   *.     (c)   Fiserv agrees to the following fees for
Contact * . Pricing does not include adjustment for third party fee increases,
e.g. PowerShare, KnowledgeShare, Oracle, etc. Pricing will be adjusted to
include any applicable increases immediately prior to Exhibit C-3 execution.
License fees are due upon Exhibit execution, but no later than * .     (d)   Any
increases in fees for third party components will result in an increase as
Fiserv incurs them. Included in the license fee is the Standard SourceOne
interface. Pricing does not include the costs for Fiserv to produce reports and
does not include any integration costs to other third party systems. Additional
interfaces may be provided through customization and a time and cost estimate
will be developed for each additional interface.     (e)   Section 4 of
Exhibit C shall be amended so that Maintenance Services for this Exhibit C-3
shall be automatically renewed unless Client provides 90 days prior written
notice to Fiserv that Client wishes to discontinue Maintenance Services for this
Exhibit C – 3.     (f)   Oracle Software license pricing is developed based on
the number of processors. Software pricing will be developed at time of
development of final hardware quote, based on Client’s unique requirements.    
(g)   Telecom pricing is not included and will be developed based on Client’s
business requirements and volumes immediately prior to Exhibit execution.    
(h)   * found herein from Fiserv list prices will be applicable to the software
license fees throughout the term of the agreement. Exceptions to this include
any third party software license and software maintenance, any new modules not
currently listed in the agreement, all professional services, and any hardware.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 31 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit D
E-Commerce Services
Client agrees with Fiserv as follows:

1.   Services. Fiserv will provide Client the Remote Banking Services (“Remote
Banking Services”), Internet Web Design Services (“Web Design Services”), and
Internet Web Hosting Services (“Web Hosting Services”), (collectively,
“E-Commerce Services”) as specified in Exhibit D — 1.   2.   Fees. *.   3.  
Equipment and Supplies. Client shall obtain and maintain at its own expense such
equipment as may be necessary or appropriate to facilitate the proper use and
receipt of E-Commerce Services. * .   4.   Service Modifications. In connection
with Fiserv’s provision of E-Commerce Services, either party may terminate
E-Commerce Services, or any part thereof, immediately upon notice to the other
party of any legislative, regulatory, or judicial (i) impairment of the
provision thereof; and/or (ii) restrictions or conditions that would materially
affect the integrity thereof.   5.   Effect of Termination. Upon any termination
or expiration of this Exhibit, Client shall continue to be responsible for fees
related to E-Commerce Services unless Fiserv receives written notice to delete
Client Files from the Fiserv System. Client shall continue to be responsible for
all data communications and modem fees until (i) all circuits are disconnected
and the telecommunications company ceases invoicing Fiserv; and (ii) Fiserv
receives back all equipment supplied to Client by Fiserv.   6.   Trademark and
Content License. Client hereby grants to Fiserv a non-exclusive, non-assignable
right to use Client’s trademarks, trade names, service marks, service names
(collectively, “Trademarks”), and Content (as defined below) in connection with
Fiserv’s provision of E-Commerce Services. Client will indemnify and hold
harmless Fiserv, its officers, directors, employees, designated supplier, and
affiliates against any claims or actions arising out of Fiserv’s use of
Trademarks and/or Content.   7.   Regulatory Compliance. Client shall use
E-Commerce Services only in conjunction with lawful purposes. Client agrees not
to use E-Commerce Services for any activities in violation of any laws or
regulations, including, but not limited to, wrongful transmission of copyrighted
material, sending of threatening or obscene materials, or misappropriation of
exportation of trade or national secrets.   8.   Client Warranties. Client
represents and warrants that (a) any work, content, or information (“Content”)
provided to Fiserv is either original or that Client has the legal right to
provide such Content; and (b) Content doesn’t impair or violate any intellectual
property or other rights of Fiserv or any third party. Client will indemnify and
hold harmless Fiserv, its officers, directors, employees, designated supplier,
and affiliates against any claims or actions arising out of any breaches of the
foregoing; or any improper use of information gathered through any co-branded
site as part of E-Commerce Services. Client acknowledges that Fiserv shall not
monitor, review, or approve any Content. Client acknowledges that access to
E-Commerce Services shall be across public and private lines and that Fiserv has
no control over such lines or the information available from non-Fiserv sources.
  9.   Technical Support. Client agrees to provide all end user technical
support. Fiserv will provide “second level” Technical Support to Client’s user
support representatives. “Technical Support” means Fiserv will take an initial
technical support inquiry from Client and initiate the troubleshooting process.
Fiserv shall use commercially reasonable efforts to determine the source of
technical support issues, and to remedy the issue. Technical Support is
available as described in the Exhibits.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 32 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit D – 1
E-Commerce Services Description
1. Services.

  (a)   Fiserv will provide Client access to E-Commerce Services via internet
browser and/or Telephone Banking, to communicate with the Fiserv System.
Client’s customers may access and conduct certain business transactions to their
enabled accounts from their PC(s) or telephone(s).     (b)   Fiserv will provide
the following functions:

  (i)   Sign on Authorization     (ii)   Account History for Demand and Savings
accounts     (iii)   Bill Payment via Internet and/or Telephone Banking     (iv)
  E-mail interface from customer to Client (if Client uses Fiserv as its
Internet Services Provider)     (v)   Account Summary for Demand, Savings,
Installment Line of Credit, and Mortgage Banking accounts     (vi)   Funds
Transfer     (vii)   Stop Payments     (viii)   Check Reorders     (ix)  
Reports (detailed on Exhibit D – 3 hereto)     (x)   Transaction history
downloaded to Quicken or MS Money in QIF format

  (c)   Upon reasonable request by Client and acceptance by Fiserv, * .     (d)
  Client acknowledges and understands that E-Commerce Services may be subject to
unavailability due to congestion or overload on public circuits supplied by
third parties or due to downtime by such third parties.     (e)   Fiserv agrees
to provide Second Level Customer Support to Client. “Second Level Customer
Support” is defined as whereby Fiserv, during normal business hours, assists
Client in resolving customer support issues related to the normal operation of
Remote Banking Services that Client is unable to adequately resolve directly
with the customer. Fiserv’s sole obligation is to provide timely response to
Client for requests for Second Level Customer Support. In no event is Fiserv
obligated to contact or receive support calls from Client’s customers to provide
support for Remote Banking Services.     (f)   As part of Fiserv’s one-time
Remote Banking implementation fee, Fiserv shall provide one day of on-site
training, comprised of a general system overview, administration, and end user
training in the use of E-Commerce Services. Client acknowledges and agrees to
reimburse Fiserv for reasonable travel, boarding, and meal expenses incurred for
such on-site training. Client further acknowledges that additional training,
project management, and consulting may be obtained from Fiserv at the rates
specified in Exhibit D – 2.

2. Client Responsibilities.

  (a)   Client will facilitate timely cooperation between any necessary third
parties in order for Fiserv to provide E-Commerce Services.     (b)   Client
will provide Fiserv the applicable domain name for Remote Banking Services, if
applicable.     (c)   Client will establish a web site using Client’s vendor of
choice using a Client designated operable domain name.     (d)   Client will
review and approve all applications for use of E-Commerce Services, using any
validation procedures Client determines, in its sole discretion, are necessary
to ensure the financial integrity of a participating customer.     (e)   Client
will obtain from each customer with access to E-Commerce Services (a) a written
application, the form of which will be provided to Fiserv; and (b) a written
agreement sufficient to enable Client to comply with its obligations under this
Exhibit, the form of which will be approved by Fiserv, with such agreement
specifying the E-Commerce Services to be provided and customers’ obligations in
using E-Commerce Services.     (f)   Client is, and shall remain, solely and
exclusively responsible for any and all financial risks, including, without
limitation, insufficient funds, associated with each customer accessing
E-Commerce Services. Fiserv shall not be liable in any manner, for (1) merchant
late charges or (2) lost or misdirected customer bill payments, unless all
Fiserv merchant setup policies and bill payment entry policies are followed by
Client and Fiserv commits a

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 33 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

      wrongful act or omission to its stated policy as defined in Fiserv’s Bill
Payment Operations Policy Manual. In no event shall Fiserv’s responsibilities
for such penalties or late fees exceed * . Client shall be responsible for any
late charges imposed by merchants or payees. Client shall instruct users of Bill
Payment Services that payments should be initiated in advance of the due date by
the number of days defined with the Fiserv Bill Payment Operations Manual in
order to avoid the possibility of late payment and associated late charges.    
(g)   Client acknowledges that Section (f)(2) will only apply if Client elects
to use Fiserv’s back room operations facility for Bill Payment fulfillment. If
Client elects to perform this function Section (f)(2) will not apply.     (h)  
Client will use, and will instruct its customers to use, E-Commerce Services in
accordance with such reasonable rules as may be established by Fiserv from time
to time as set forth in any materials furnished by Fiserv to Client.     (i)  
Client assumes exclusive responsibility for the consequences of any instructions
it may give to Fiserv, for Client’s or its customers failures to properly access
Remote Banking Services in a manner prescribed by Fiserv, and for Client’s
failure to supply accurate input information, including, without limitation, any
information contained in an application.     (j)   In the event that Client
elects to utilize Fiserv’s back room facility for Bill Payment fulfillment,
Client will designate a bank settlement account to be used for the purposes of
settling, in aggregate, the financial transactions requested via E-Commerce
Services. Fiserv shall provide Client with details of the specific transactions,
reported similarly as other transactions may be done, that were a result of
access to E-Commerce Services. Client shall be responsible for auditing and
balancing of any settlement accounts.     (k)   In the event that Client elects
to utilize Fiserv’s back room facility for Bill Payment fulfillment, Client will
verify and reconcile any out-of-balance condition, and promptly notify Fiserv of
any errors in the foregoing within 24 hours (exclusive of weekends and
applicable holidays) after receipt of the applicable detail report(s) from
Fiserv. If notified within such period, Fiserv shall correct and resubmit all
erroneous files, reports, and other data at Fiserv’s then standard charges, or
at no charge, if the erroneous report or other data directly resulted from
Fiserv’s error.     (l)   Client is expressly prohibited from extending any
warranty or warranties on Fiserv’s behalf to any person.     (m)   Client
appoints Fiserv as its agent with the sole discretion for the selection of an
interchange service for Fiserv’s use in providing bill payment services and
other similar third party services, which may, from time to time, become
available or be offered to Client as additional services.     (n)   Client
agrees to provide first level customer support for E-Commerce Services with its
customers.     (o)   Client will be responsible for the payment of all
telecommunications expenses associated with E-Commerce Services.     (p)  
Client acknowledges and understands its responsibility and liability as they
relate to Client’s access to the Internet. Fiserv assumes no liability or
control over the Internet access of its on-site systems and remote employee or
affiliate access.     (q)   Client agrees to purchase any necessary equipment or
software needed to provide E-Commerce Services from Fiserv or a Fiserv-approved
alternative, and shall be responsible for maintaining such equipment or software
in an operating condition, including any mandatory maintenance service programs
prescribed by Fiserv. Fiserv will provide minimum specifications for all such
equipment or software.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 34 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit D – 2
E-Commerce Services Fee Schedule

                                              System or Service     Unit Price *
      Description *                      
Intrusion Attack Testing by Third Party
                       
 
                       
Intrusion Attack Testing
                       
 
                       
Professional Services
                       
 
                                         
Telephone Banking
                       
 
                       
Flex-Phone VRU
                       
 
                       
Bill Payment Accounts
                       
 
                       
Non-Bill Payment Accounts
                       
 
                       
Auto Open Feature
                                         
 
                       
Extended Availability
                       
 
                       
Implementation
                       
 
                       
Maintenance
                                         
 
                       
Flex-Alert (Automated VRU Monitoring Tool)
                       
 
                       
Implementation Fee
                       
 
                       
One Call Feature
                       
 
                       
One Call Feature With Third Call Option
                       
 
                       
Two Call Feature
                       
 
                       
Two Call Feature With Third Call Option
                       
 
                       
Four Call Feature
                       
 
                       
Four Call Feature With Third Call Option
                       
 
                       
Per Minute Charge
                       
 
                                       

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 35 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                              System or Service     Unit Price *
      Description *                        
Disaster Recovery Call Activity
                       
Call Activity Tier
                       
 
                       
Bill Payment Accounts
                       
Non-Bill Payment Accounts
                       
 
                       
TB 800# Access
                                         
Bill Payment Services
                       
Monthly Merchant Fee
                       
 
                       
Account Processing Fees
                       
 
                       
Remote Payment Processing System
                       
Maintenance
                       
Activity
                       
Fiserv RPPS Value Added Fee
                                         
Commercial Internet Banking (ManageIT)
                       
Monthly Fee
                                         
Retail Internet Banking Solution
                       
Classic (BankIT) Account Processing Fees
                       
Retail Accounts
                       
Commercial Accounts
                       
Debit Card Requests
                       
Advanced History Activity
                       
Memo Activity
                                       

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 36 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

                                              System or Service     Unit Price *
      Description *                        
Retail Internet Banking (New Platform)
                       
Gold Level Account Processing Fees
                       
Retail Accounts
                       
Commercial Accounts
                       
Platinum Level Account Processing Fees
                       
Retail Accounts
                       
Commercial Accounts
                       
Gold/Platinum Level Secure Message Forms
                       
Implementation Fee
                       
Gold/Platinum Level WebConnect
                       
Implementation Fee
                       
Gold/Platinum Internet Check Ordering Interface
                       
Deluxe One Check Order/Reorder
                                         
Check Image Interface for Third Party
                       
One Time Fee
                       
Network Integration and Certification
                       
Monthly Fee
                       
 
                       
Check Image Interface –ImageSoft - Nautilus
                       
Implementation
                       
Network Integration and Certification
                       
 
                       
Check Image Interface –Titan/eSquared
                       
Implementation Fee
                       
Monthly Fee
                                         
Professional Services
                       
Services/ Modifications
                                       

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 37 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit D – 3
E-Commerce System Reports

                          Internet Banking (Browser-Based) Reports              
n/a
    NetTracker Reports                
CSR Reports
                     
 
    Summary Report    
 
    Detail Report    
 
    View Account Summary    
 
    Comprehensive Activity Report                
User Reports
                     
 
    User Summary    
 
    Frequent Users    
 
    New Users    
 
    Account Registration    
 
    User Status    
 
    Administrative Activity    
 
    Locked Accounts              

Page 38 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit E
Development Services
Client agrees with Fiserv as follows:

1.   Development Services. Fiserv will provide Client with modifications,
enhancements, and customized programming services (“Development Services”) and
associated items for particular development projects as described in Exhibit E –
n (each a “Development Project”). All Development Services for Development
Projects shall be performed in accordance with the procedures set forth below.
Any dates for performance are dependent upon the timely performance by each
party of the tasks assigned under the project plans for such Development
Services.

  (a)   Business Requirements List. Client shall provide Fiserv with all
necessary information concerning its requirements for Development Services in a
Business Requirements List. Fiserv shall review and suggest revisions to such
Business Requirements List on a timely basis. The parties shall mutually agree
in writing on the final Business Requirements List for any such project.     (b)
  Functional Specifications. Development Services shall be based upon
specifications created by Fiserv and approved by Client as provided below:

  (i)         Fiserv shall develop Functional Specifications based on the
Business Requirements List for Client’s written approval. Fiserv shall not be
obligated to perform any further development work until Functional
Specifications are approved in writing by Client, which approval shall not be
unreasonably withheld or unduly delayed. Fiserv agrees to work with Client to
develop the functional specifications to assure areas of understanding are clear
to achieve the expected results by the Client. This will include conference
calls or as necessary, in person meetings with appropriate Fiserv and Client
staff to achieve those objectives. Client shall be responsible for travel/out or
pocket expense in the event meetings are required at the Client site.     (ii)  
     Modifications, changes, enhancements, conversions, upgrades, or additions
to the agreed upon work beyond those stated in Functional Specifications shall
be added only upon mutual written agreement. In the event the parties agree to
add any such items, the Functional Specifications and applicable Project Plan
shall automatically be modified to the extent necessary to allow for the
implementation or provision of the items.

  (c)   Project Plan. Fiserv shall develop a Project Plan for each Development
Project based on Functional Specifications. Each such Project Plan shall contain
a listing of the nature and timing of tasks for the project (including the
development of an acceptance test), some of which are to be performed by Fiserv
and some by Client. Fiserv shall utilize its commercially reasonable efforts to
meet the dates set forth in the Project Plan or any replacement thereof.
Modifications and changes to the Project Plan shall be only by mutual written
agreement of the parties.     (d)   Acceptance Test. Fiserv shall prepare an
“Acceptance Test” for the testing of each Development Project. Client shall
timely review the proposed Acceptance Test. The Acceptance Test shall be adopted
once Client’s written approval is given, which approval shall not be
unreasonably withheld or delayed.     (e)   Acceptance Testing. Each Development
Project shall be deemed successfully completed by Fiserv upon the completion of
the Acceptance Test or by live operation and use of the Development Project in
Client’s business for a period of 10 days, whichever occurs first. Client agrees
promptly to notify Fiserv in writing (and with reasonable particularity) upon
conclusion of testing or earlier upon discovery of any specification
non-conformities disclosed by such testing. Fiserv shall correct any
specification non-conformities disclosed by such testing within a reasonable
time of Client’s notice.

2.   Estimated Fees.

  (a)   Client shall pay Fiserv fees and other charges for each Development
Project as specified in each Exhibit E–n (“Development Fees”). * . The minimum
number of days will be clearly indicated on the estimate.     (b)   Client
agrees to pay the reasonable travel and living expenses of any Fiserv employees
and Fiserv authorized contractors who render services at any Client site in
connection with each Development Project. All expenses shall be itemized on
invoices submitted by Fiserv. Fiserv agrees to provide estimates of reasonable
travel and living expense for Fiserv employees and/or that of authorized
contractors who render services to Client at any Client site in each development
project.     (c)   Should Fiserv provide installation, conversion, or training
to Client for a Development Project, the fees therefore shall be as specified on
each Exhibit E – n.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 39 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]

  (d)   Development Fees shall be paid 50% upon execution of each Exhibit E – n
and 50% upon Development Project completion.     (e)   Fiserv reserves the right
to increase the applicable maintenance fees for the Fiserv Service to which the
Development Project relates. Any such increase will be disclosed as part of
Exhibit E-n.     (f)   Fiserv reserves the right to charge Client at Fiserv’s
then current professional services rates for any necessary retrofitting of
Development Services when releases of the Fiserv System(s) to which Development
Projects relate are made generally available. *.

3.   Use of and Rights to Development Projects. All information, reports,
studies, object or source code, flow charts, diagrams, and other tangible or
intangible material of any nature whatsoever produced by or as a result of any
of Development Services and Development Projects shall be the sole and exclusive
property of Fiserv or its corporate parent. Client shall be entitled to use the
results of any Development Project in accordance with the terms and conditions
of the Agreement unless otherwise covered in a separate agreement for the
development effort.

4.   Development Project Termination. At Client’s sole option, Client may
terminate any Development Project upon 1 month’s prior written notice to Fiserv,
provided that Client agrees to pay Fiserv for any outstanding Development Fees
for Development Services rendered prior to the effective date of termination.
Client will be responsible to pay up to * of the initial development execution
fee paid Fiserv as referenced in 3.(d) as a minimum if the project is
terminated.

5.   Rescheduling. If Client is unable to provide access to required facilities
or personnel or is unable to meet its tasks assigned on a Project Plan in a
timely manner, Fiserv will endeavor to reschedule tasks to minimize
non-productive time. All such non-productive time is chargeable to Client. If
such non-productive time is expected to be significant, Fiserv will endeavor to
reassign its personnel to other suitable work. In this event, Client will not be
charged for the time personnel were reassigned.

 

*   Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
SEC pursuant to Rule 24b-2.

Page 40 of 41



--------------------------------------------------------------------------------



 



(FISERV LOGO) [j1771601j1771602.gif]
Exhibit F
Item Processing Services
The Item Processing Services Agreement executed July 14, 2004, (Exhibit B) is
incorporated into this Agreement with the intention that it shall form part of
the Agreement dated January 1, 2005, as amended through the date hereof
(collectively, the “Agreement”).

  1.   Terms and Conditions. All terms and conditions included in the above
stated Exhibit B shall remain in effect.

Page 41 of 41